 

Exhibit 10.23

LEASE AGREEMENT

THIS LEASE AGREEMENT (this “Lease”) is made this 4 day of December, 2014,
between TCIT DALLAS INDUSTRIAL, INC., a Delaware corporation (“Landlord”), and
the Tenant named below.

 

Tenant:

lnogen, Inc., a Delaware corporation

 

 

Tenant’s  Address and Telephone:

326 Bollay Drive

Goleta, CA 93117

Phone:   1-800-678-5572

 

 

Premises:

That portion of the Building,  containing  approximately  23,890  rentable
square feet, as determined by Landlord, as shown on Exhibit A.

 

 

Project:

The project commonly known as Innovation Park, containing approximately 116,171
rentable square feet.

 

 

Building:

1225 -1249 Commerce Drive

Richardson, Texas 75081

The Building contains approximately 68,900 rentable square feet.

 

 

Tenant's Proportionate Share of Project:

20.56%

 

 

Tenant’s Proportionate Share of Building:

34.67%

 

 

Lease Term:

Eighty − five (85) full calendar months, beginning on the Commencement Date and
ending on the last day of the 85th full month following the Commencement Date.

 

 

 

Commencement Date:

January 1, 2015

 

 

 

Early Entry:

Tenant shall have access to the Premises as of December 1, 2014, solely for the
purpose of installing Tenant's furniture, fixture, and equipment (“Early
Entry”). The Early Entry will be under all terms and conditions of this Lease
other than the obligation to pay Rent. Tenant’s right to enter the Premises for
Early Entry is conditioned upon (i) Tenant's contractors working in harmony with
Landlord’s contractors and (ii) delivery by Tenant and all Tenant contractors of
the insurance required by this Lease.

 

 

 

Initial Monthly Base Rent:

See Addendum 1

 

 

 

 

Initial Estimated Monthly Operating Expense Payments:

(estimates only and subject to adjustment to actual costs and expenses according
to the provisions of this Lease)

1. Common Area Charges:

$     816.24

 

2. Taxes:

$  1,771.84

 

3. Insurance:

$       79.63

 

 

Initial Estimated Monthly Operating Expense Payments:

 

$  2,667.71

 

 

Initial Monthly Base Rent and Estimated Operating Expense Payments:

 

$13,617.29

 

 

Rent Payment Address:

P.O. Box 844219

Dallas, Texas 75284

 

 

Security Deposit:

$15,369.23

 

 

Broker:

Holt Lunsford Commercial (“Landlord's Broker”) and DFW Lee & Associates, L.P.
(“Tenant’s Broker”)

 

 

Addenda:

1. Base Rent Adjustments  2. HVAC Maintenance Contract  3. Move Out Conditions

 

 

Exhibits:

A. Site Plan  B. Project Rules and Regulations  C. Commencement Date
Certificate  D. Leasehold Improvements  E. Right of First Offer F. Renewal
Option

 

 

 

- 1 -

--------------------------------------------------------------------------------

 

1. Granting Clause. In consideration of the obligation of Tenant to pay rent as
herein provided and in consideration of the other terms, covenants, and
conditions hereof, Landlord leases to Tenant, and Tenant takes from Landlord,
the Premises. to have and to hold for the Lease Term, subject to the terms,
covenants and conditions of this Lease.

2. Acceptance of Premises. Tenant shall accept the Premises in its condition as
of the Commencement Date, subject to all applicable laws, ordinances,
regulations, covenants and restrictions. Landlord has made no representation or
warranty as to the suitability of the Premises for the conduct of Tenant’s
business, and Tenant waives any implied warranty that the Premises are suitable
for Tenant’s intended purposes. In no event shall Landlord have any obligation
for any defects in the Premises or any limitation on its use. The taking of
possession of the Premises shall be conclusive evidence that Tenant accepts the
Premises and that the Premises were in good condition at the time possession was
taken except for items that are Landlord’s responsibility under Paragraph 10 and
any punch list items agreed to in writing by Landlord and Tenant. No later than
10 days after written demand is made therefor by Landlord of Tenant, Tenant
shall execute and deliver to Landlord a Commencement Date Certificate in the
form of Exhibit C attached to and hereby made a part of this Lease.

3. Use. The Premises shall be used only for the purpose of receiving, storing,
shipping and selling (but specifically excluding retail selling) products,
materials and merchandise made and/or distributed by Tenant and for such other
lawful purposes as may be incidental thereto; provided, however, with Landlord’s
prior written consent, Tenant may also use the Premises for light manufacturing.
Tenant shall not conduct or give notice of any auction, liquidation, or going
out of business sale on the Premises. Tenant will use the Premises in a careful,
safe and proper manner and will not commit waste, overload the floor or
structure of the Premises or subject the Premises to use that would damage the
Premises. Tenant shall not permit any objectionable or unpleasant odors, smoke,
dust, gas, noise, or vibrations to emanate from the Premises, or take any other
action that would constitute a nuisance or would disturb, unreasonably interfere
with, or endanger Landlord or any tenants of the Project. Outside storage,
including without limitation, storage of trucks and other vehicles, is
prohibited without Landlord's prior written consent; provided, however, Tenant
shall have the right to park operable vehicles and trailers overnight at the
truck loading docks and designated truck and trailer parking areas for the
Premises and operable automobiles in the designated automobile parking areas,
and further provided there is no interference with the access of other tenants
to the Building and Project parking lots and truck courts. Tenant, at its sole
expense, shall use and occupy the Premises in compliance with all laws,
including, without limitation, the Americans with Disabilities Act of 1990 (as
amended) (the “ADA”), orders, judgments, ordinances, regulations, codes,
directives, permits, licenses, covenants and restrictions now or hereafter
applicable to the Premises (collectively, “Legal Requirements”). The Premises
shall not be used as a place of public accommodation under the ADA or similar
state statutes or local ordinances or any regulations promulgated thereunder,
all as may be amended from time to time. Tenant shall, at its expense, make any
alterations or modifications, within or without the Premises, that are required
by Legal Requirements related to Tenant's use or occupation of the Premises.
Tenant will not use or permit the Premises to be used for any purpose or in any
manner that would void Tenant's or Landlord's insurance, increase the insurance
risk, or cause the disallowance of any sprinkler credits. If any increase in the
cost of any insurance on the Premises or the Project is caused by Tenant's use
or occupation of the Premises, or because Tenant vacates the Premises, then
Tenant shall pay the amount of such increase to Landlord. Any occupation of the
Premises by Tenant prior to the Commencement Date shall be subject to all
obligations of Tenant under this Lease.

4. Base Rent. Tenant shall pay Base Rent in the amount set forth on Page 1 of
this Lease. The first month’s Base Rent, the Security Deposit, and the first
monthly installment of estimated Operating Expenses (as hereafter defined) shall
be due and payable on the date hereof, and Tenant promises to pay to Landlord in
advance, without demand, deduction or set-off, monthly installments of Base Rent
on or before the first day of each calendar month succeeding the Commencement
Date. Payments of Base Rent for any fractional calendar month shall be prorated.
All payments required to be made by Tenant to Landlord hereunder (or to such
other party as Landlord may from time to time specify in writing) shall be made
by check or by Electronic Fund Transfer (“EFT”) of immediately available federal
funds before 11:00 a.m., Eastern Time at the Rent Payment Address as provided
above or such other place, within the continental United States, as Landlord may
from time to time designate to Tenant in writing. The obligation of Tenant to
pay Base Rent and other sums to Landlord and the obligations of Landlord under
this Lease are independent obligations. Tenant shall have no right at any time
to abate, reduce, or set-off any rent due hereunder except as may be expressly
provided in this Lease. If Tenant is delinquent in any monthly installment of
Base Rent or of estimated Operating Expenses for more than 5 days, Tenant shall
pay to Landlord on demand a late charge equal to 5 percent of such delinquent
sum. The provision for such late charge shall be in addition to all of
Landlord’s other rights and remedies hereunder or at law and shall not be
construed as a penalty. Notwithstanding the foregoing, the late fee referenced
above shall not be charged with respect to the first occurrence (but not any
subsequent occurrence) during any 12-month period that Tenant fails to make
payment when due, until five days after Landlord delivers written notice of such
delinquency to Tenant.

5. Security Deposit. The Security Deposit shall be held by Landlord as security
for the performance of Tenant’s obligations under this Lease. The Security
Deposit is not an advance rental deposit or a measure of Landlord’s damages in
case of Tenant’s default. Upon each occurrence of an Event of Default
(hereinafter defined), Landlord may use all or part of the Security Deposit to
pay delinquent payments due under this Lease, and the cost of any damage,
injury, expense or liability caused by such Event of Default,

- 2 -

--------------------------------------------------------------------------------

 

without prejudice to any other remedy provided herein or provided by law. Tenant
shall pay Landlord on demand the amount that will restore the Security Deposit
to its original amount. Landlord's obligation respecting the Security Deposit is
that of a debtor, not a trustee; no interest shall accrue thereon. The Security
Deposit shall be the property of Landlord, but any remaining balance shall be
paid to Tenant within thirty (30) days after the expiration or earlier
termination of this Lease. Landlord shall be released from any obligation with
respect to the Security Deposit upon transfer of this Lease and the Premises to
a person or entity assuming Landlord's obligations under this Paragraph 5.

6. Operating Expense Payments. During each month of the Lease Term, on the same
date that Base Rent is due, Tenant shall pay Landlord an amount equal to 1/12 of
the annual cost, as estimated by Landlord from time to time, of Tenant’s
Proportionate Share (hereinafter defined) of Operating Expenses for the Project.
Payments thereof for any fractional calendar month shall be prorated. The term
“Operating Expenses” means all costs and expenses incurred by Landlord with
respect to the ownership, maintenance, and operation of the Project including,
but not limited to costs of: Taxes (hereinafter defined) and fees payable to tax
consultants and attorneys for consultation and contesting taxes; insurance;
utilities; maintenance, repair and replacement of all portions of the Project,
including without limitation, paving and parking areas, roads, non-structural
components of the roofs (including the roof membrane), alleys, and driveways,
mowing, landscaping, exterior painting, utility lines, lighting, electrical
systems and other mechanical and building systems; amounts paid to contractors
and subcontractors for work or services performed in connection with any of the
foregoing; charges or assessments of any association to which the Project is
subject; property management fees payable to a property manager, including any
affiliate of Landlord (not to exceed three percent (3%) of gross revenues of the
Project); security services, if any; trash collection, sweeping and removal; and
additions or alterations made by Landlord to the Project or the Building in
order to comply with Legal Requirements (other than those expressly required
herein to be made by Tenant) or that are appropriate to the continued operation
of the Project or the Building as an industrial building in the market area,
provided that the cost of additions or alterations that are required to be
capitalized for federal income tax purposes shall be amortized on a straight
line basis over a period equal to the lesser of the useful life thereof for
federal income tax purposes or 10 years. Operating Expenses do not include
costs, expenses, depreciation or amortization for capital repairs and capital
replacements required to be made by Landlord under Paragraph 10 of this Lease,
debt service under mortgages or ground rent under ground leases, costs of
restoration to the extent of net insurance proceeds received by Landlord with
respect thereto, leasing commissions, or the costs of renovating space for
tenants.

If Tenant’s total payments of Operating Expenses for any year are less than
Tenant’s Proportionate Share of actual Operating Expenses for such year, then
Tenant shall pay the difference to Landlord within 30 days after demand, and if
more, then Landlord shall retain such excess and credit it against Tenant’s next
payments except that during the last calendar year of the Lease Term or any
extension terms thereof, Landlord shall refund any such excess within 60 days
following the termination of the Lease Term or any extension terms thereof,
provided that Tenant is not in default of its obligations under this Lease. For
purposes of calculating Tenant’s Proportionate Share of Operating Expenses, a
year shall mean a calendar year except the first year, which shall begin on the
Commencement Date, and the last year, which shall end on the expiration of this
Lease. With respect to Operating Expenses which Landlord allocates to the entire
Project, Tenant’s “Proportionate Share” shall be the percentage set forth on the
first page of this Lease as Tenant’s Proportionate Share of the Project as
reasonably adjusted by Landlord in the future for changes in the physical size
of the Premises or the Project; and, with respect to Operating Expenses which
Landlord allocates only to the Building, Tenant’s “Proportionate Share” shall be
the percentage set forth on the first page of this Lease as Tenant’s
Proportionate Share of the Building as reasonably adjusted by Landlord in the
future for changes in the physical size of the Premises or the Building.
Landlord may equitably increase Tenant’s Proportionate Share for any item of
expense or cost reimbursable by Tenant that relates to a repair, replacement, or
service that benefits only the Premises or only a portion of the Project or
Building that includes the Premises. In the event that during all or any portion
of any calendar year, the Building is not fully rented and occupied Landlord
shall make an appropriate adjustment in occupancy-related Operating Expenses for
such year for the purpose of avoiding distortion of the amount of such Operating
Expenses to be attributed to Tenant by reason of variation in total occupancy of
the Building, by employing consistent and sound accounting and management
principles to determine Operating Expenses that would have been paid or incurred
by Landlord had the Building been at least ninety-five percent (95%) rented and
occupied, and the amount so determined shall be deemed to have been Operating
Expenses for such calendar year. The estimated Operating Expenses for the
Premises set forth on the first page of this Lease are only estimates, and
Landlord makes no guaranty or warranty that such estimates will be accurate.

For purposes of calculating Tenant’s Proportionate Share of Operating Expenses
under Section 6, the maximum increase in the amount of Controllable Operating
Expenses (defined below) that may be included in calculating Tenant’s
Proportionate Share of Operating Expenses for each calendar year after 2015
shall be limited to 8% per calendar year on a cumulative, compounded basis; for
example, the maximum amount of Controllable Operating Expenses that may be
included in the calculation of Tenant’s Proportionate Share of Operating
Expenses for each calendar year after 2015 shall equal the product of the 2015
Controllable Operating Expenses and the following percentages for the following
calendar years: 108% for 2016; 116.64% for 2017; 125.97% for 2018; 136.05% for
2019; etc. “Controllable Operating Expenses” shall mean all Operating Expenses
which are within the reasonable control of Landlord; thus, excluding Taxes,
insurance, utilities, snow removal costs, costs incurred to comply with
governmental requirements, and other costs beyond the reasonable control of
Landlord.

- 3 -

--------------------------------------------------------------------------------

 

7. Utilities. Tenant shall pay for all water, gas, electricity, heat, light,
power, telephone, sewer, sprinkler services, refuse and trash collection, and
other utilities and services used on the Premises, all maintenance charges for
utilities, and any storm sewer charges or other similar charges for utilities
imposed by any governmental entity or utility provider, together with any taxes,
penalties, surcharges or the like pertaining to Tenant’s use of the Premises.
Landlord may cause at Tenant’s expense any utilities to be separately metered or
charged directly to Tenant by the provider in the event Landlord reasonably
determines that Tenant’s use of such jointly metered utility materially exceeds
the use of such jointly metered utility by other tenants in the Building. Tenant
shall pay its share of all charges for jointly metered utilities based upon
consumption, as reasonably determined by Landlord. No interruption or failure of
utilities shall result in the termination of this Lease or the abatement of
rent. Tenant agrees to limit use of water and sewer for normal restroom use.

8. Taxes. Landlord shall pay all taxes, assessments and governmental charges
(collectively referred to as “Taxes”) that accrue against the Project during the
Lease Term, which shall be included as part of the Operating Expenses charged to
Tenant. Landlord may contest by appropriate legal proceedings the amount,
validity, or application of any Taxes or liens thereof. All capital levies or
other taxes assessed or imposed on Landlord upon the rents payable to Landlord
under this Lease and any franchise tax, any excise, use, margin (including, but
not limited to, any tax pursuant to Chapter 171 of the Texas Tax Code, as the
same may be amended, renewed or replaced from time to time), transaction, sales
or privilege tax, assessment, levy or charge measured by or based, in whole or
in part, upon such rents from the Premises and/or the Project or any portion
thereof shall be paid by Tenant to Landlord monthly in estimated installments or
upon demand, at the option of Landlord, as additional rent; provided, however,
in no event shall Tenant be liable for any net income taxes imposed on Landlord
unless such net income taxes are in substitution for any Taxes payable
hereunder. If any such tax or excise is levied or assessed directly against
Tenant or results from any Tenant-Made Alterations (defined below), then Tenant
shall be responsible for and shall pay the same at such times and in such manner
as the taxing authority shall require. Tenant shall be liable for all taxes
levied or assessed against any personal property or fixtures placed in the
Premises, whether levied or assessed against Landlord or Tenant.

9. Insurance. Landlord shall maintain all risk or special form property
insurance covering the full replacement cost of the Building and commercial
general liability insurance on the Project in forms and amounts customary for
properties substantially similar to the Project, subject to customary
deductibles. Landlord may, but is not obligated to, maintain such other
insurance and additional coverages as it may deem necessary, including but not
limited to, rent loss insurance. All such insurance shall be included as part of
the Operating Expenses charged to Tenant. The Project or Building may be
included in a blanket policy (in which case the cost of such insurance allocable
to the Project or Building will be determined by Landlord based upon the total
insurance cost calculations). Tenant shall also reimburse Landlord for any
increased premiums or additional insurance which Landlord reasonably deems
necessary as a result of Tenant’s use of the Premises.

Tenant, at its expense, shall maintain during the Lease Term the following
insurance, at Tenant’s sole cost and expense: (a) commercial general liability
insurance applicable to the Premises and its appurtenances providing, on an
occurrence basis, a minimum combined single limit of $2,000,000; and in the
event property of Tenant’s invitees or customers are kept in, or about the,
Premises, Tenant shall maintain warehouser’s legal liability or bailee customers
insurance for the full value of the property of such invitees or customers as
determined by the warehouse contract between Tenant and its customer; (b) all
risk or special form property insurance covering the full replacement cost of
all property and improvements installed or placed in the Premises by Tenant; (c)
workers’ compensation insurance as required by the state in which the Premises
is located and in amounts as may be required by applicable statute and shall
include a waiver of subrogation in favor of Landlord; (d) employers liability
insurance of at least $1,000,000, (e) business automobile liability insurance
having a combined single limit of not less than $2,000,000 per occurrence
insuring Tenant against liability arising out of the ownership, maintenance, or
use of any owned, hired or nonowned automobiles, and (f) business interruption
insurance with a limit of liability representing loss of at least approximately
6 months of income. Any company writing any of Tenant’s insurance shall have an
A.M. Best rating of not less than A-VIII and provide primary coverage to
Landlord (any policy issued to Landlord providing duplicate or similar coverage
shall be deemed excess over Tenant’s policies). All commercial general
liability, all risk or special form property insurance, and, if applicable,
warehouser’s legal liability or bailee customers insurance policies shall name
Tenant as a named insured and Landlord, its property manager, and other
designees of Landlord as the interest of such designees shall appear, as
additional insureds (General Liability and warehouser’s legal liability or
bailee customers) and loss payee (Property-Special Form). The limits and types
of insurance maintained by Tenant shall not limit Tenant’s liability under this
Lease. Tenant shall provide Landlord with certificates of such insurance as
required under this Lease prior to the earlier to occur of the Commencement Date
or the date Tenant is provided with possession of the Premises, and thereafter
upon renewals at least 15 days prior to the expiration of the insurance
coverage. Acceptance by Landlord of delivery of any certificates of insurance
does not constitute approval or agreement by Landlord that the insurance
requirements of this section have been met, and failure of Landlord to identify
a deficiency from evidence provided will not be construed as a waiver of
Tenant’s obligation to maintain such insurance. In the event any of the
insurance policies required to be carried by Tenant under this Lease shall be
cancelled prior to the expiration date of such policy, or if Tenant receives
notice of any cancellation of such insurance policies from the insurer prior to
the expiration date of such policy, Tenant shall: (i) immediately deliver notice
to Landlord that such insurance has been, or is to be, cancelled, (ii) shall
promptly replace such insurance policy in order to assure no lapse of coverage
shall occur, and (iii) shall deliver to Landlord a certificate of insurance for
such policy.

- 4 -

--------------------------------------------------------------------------------

 

The all-risk or special form property insurance obtained by Landlord and Tenant
shall include a waiver of subrogation by the insurers and all rights based upon
an assignment from its insured, against Landlord or Tenant, their officers,
directors, employees, managers, agents, invitees and contractors, in connection
with any loss or damage thereby insured against. Neither party nor its officers,
directors, employees, managers, agents, invitees or contractors shall be liable
to the other for loss or damage caused by any risk coverable by all risk or
special form property insurance, even if such loss or damage is caused solely or
in part by the negligence of Landlord or Tenant, and each party waives any
claims against the other party, and its officers, directors, employees,
managers, agents, invitees and contractors for such loss or damage, even if such
loss or damage is caused solely or in part by the negligence of Landlord or
Tenant. The failure of a party to insure its property shall not void this
waiver. Tenant and its agents, employees and contractors shall not be liable
for, and Landlord hereby waives all claims against such parties for losses
resulting from an interruption of Landlord’s business, or any person claiming
through Landlord, resulting from any accident or occurrence in or upon the
Premises or the Project from any cause whatsoever, including without limitation,
damage caused in whole or in part, directly or indirectly, by the negligence of
Tenant or its agents, employees or contractors. Landlord and its agents,
employees and contractors shall not be liable for, and Tenant hereby waives all
claims against such parties for losses resulting from an interruption of
Tenant’s business, or any person claiming through Tenant, resulting from any
accident or occurrence in or upon the Premises or the Project from any cause
whatsoever, including without limitation, damage caused in whole or in part,
directly or indirectly, by the negligence of Landlord or its agents, employees
or contractors.

10. Landlord’s Repairs. Landlord shall repair, at its expense and without pass
through as an Operating Expense, the structural soundness of the roof (which
does not include the roof membrane), the structural soundness of the foundation,
and the structural soundness of the exterior walls of the Building in good
repair, reasonable wear and tear and uninsured losses and damages caused by
Tenant, its agents and contractors excluded. The term “walls” as used in this
Paragraph 10 shall not include windows, glass or plate glass, doors or overhead
doors, special store fronts, dock bumpers, dock plates or levelers, or office
entries. Tenant shall promptly give Landlord written notice of any repair
required by Landlord pursuant to this Paragraph 10, after which Landlord shall
have a reasonable opportunity to repair.

11. Tenant’s Repairs. Landlord, at Tenant’s expense as provided in Paragraph 6,
shall maintain in good repair and condition the parking areas and other common
areas of the Building, including, but not limited to driveways, alleys,
landscape and grounds surrounding the Premises. Subject to Landlord’s obligation
in Paragraph 10 and subject to Paragraphs 9 and 15, Tenant, at its expense,
shall repair, replace and maintain in good condition all portions of the
Premises and all areas, improvements and systems exclusively serving the
Premises including, without limitation, dock and loading areas, truck doors,
plumbing, water and sewer lines up to points of common connection, fire
sprinklers and fire protection systems, entries, doors, ceilings, windows,
interior walls, and the interior side of demising walls, and heating,
ventilation and air conditioning systems. Such repair and replacements include
capital expenditures and repairs whose benefit may extend beyond the Term.
Heating, ventilation and air conditioning systems and other mechanical and
building systems exclusively serving the Premises shall be maintained at
Tenant’s expense pursuant to maintenance service contracts entered into by
Tenant or, at Landlord’s election, by Landlord, in which case the costs of such
contracts entered into by Landlord shall be included as an Operating Expense.
The scope of services and contractors under such maintenance contracts shall be
reasonably approved by Landlord. If Tenant fails to perform any repair or
replacement for which it is responsible, Landlord may perform such work and be
reimbursed by Tenant within 20 days after demand therefor. Tenant shall not be
responsible for making any repairs to the structural portions of the Building;
provided, however, that Tenant shall bear the full cost of any repair or
replacement to any part of the Building or Project that results from damage
caused by Tenant, its agents, contractors, or invitees, subject to Paragraphs 9
and 15. Tenant shall additionally bear the full cost of any non-structural
repair that benefits only the Premises.

Provided that Tenant enters into and maintains the maintenance service contract
for the heating, ventilation, and air conditioning systems serving the Premises
(the “Premises HVAC”) required pursuant to the terms and conditions of this
Lease, Tenant shall be responsible for only the first $1,500.00 per each
occurrence of repair or replacement per unit of the Premises HVAC (except to the
extent repair or replacement is necessitated by Tenant’s negligence or willful
misconduct in which case Tenant shall be responsible for all costs), with the
remaining cost of such repair or replacement being borne by Landlord; provided,
if any unit of the Premises HVAC is replaced during the Lease Term, then (i) the
foregoing limitations will no longer apply to such unit and (ii) Tenant will be
solely responsible for the maintenance, repair, and replacement of such replaced
unit.

In addition to the foregoing, if Tenant determines that any unit of the Premises
HVAC must be replaced prior to the end of the Lease Term (except to the extent
replacement is necessitated by Tenant’s negligence or willful misconduct in
which case Tenant shall be responsible for all costs), and Landlord agrees that
such replacement is required, Landlord shall pay the cost of such replacement,
it being understood and agreed that the cost of said improvement or replacement
shall be amortized over a term of fifteen (15) years, beginning on the first day
of the calendar month after the calendar month in which the replacement occurs,
which amortization shall be based upon equal payments of principal and interest
over said fifteen (15) year term, and interest shall be at the rate of ten
percent (10%) per annum. Throughout that portion of the Lease Term during which
such amortization occurs, Tenant shall pay, as additional Rent, simultaneously
with its payment of each installment of Base Rent hereunder, beginning on the
first day of the first calendar month after the replacement is installed, the
amortized amount, including interest as specified above. The foregoing
amortization will be valid to the extent Tenant provides Landlord with quarterly
maintenance reports indicating maintenance has been performed on the units in
accordance with the provisions of this Paragraph 11.

- 5 -

--------------------------------------------------------------------------------

 

12. Tenant-Made Alterations and Trade Fixtures. Any alterations, additions, or
improvements made by or on behalf of Tenant to the Premises (“Tenant-Made
Alterations”) shall be subject to Landlord’s prior written consent. Tenant shall
cause, at its expense, all Tenant-Made Alterations to comply with insurance
requirements and with Legal Requirements and shall construct at its expense any
alteration or modification required by Legal Requirements as a result of any
Tenant-Made Alterations. All Tenant-Made Alterations shall be constructed in a
good and workmanlike manner by contractors reasonably acceptable to Landlord and
only good grades of materials shall be used. All plans and specifications for
any Tenant-Made Alterations shall be submitted to Landlord for its approval.
Landlord may monitor construction of the Tenant-Made Alterations. Tenant shall
reimburse Landlord for its costs in reviewing plans and specifications and in
monitoring construction. Landlord’s right to review plans and specifications and
to monitor construction shall be solely for its own benefit, and Landlord shall
have no duty to see that such plans and specifications or construction comply
with applicable laws, codes, rules and regulations. Tenant shall provide
Landlord with the identities and mailing addresses of all persons performing
work or supplying materials, prior to beginning such construction, and Landlord
may post on and about the Premises notices of non-responsibility pursuant to
applicable law. Tenant shall furnish security or make other arrangements
satisfactory to Landlord to assure payment for the completion of all work free
and clear of liens and shall provide certificates of insurance for worker’s
compensation and other coverage in amounts and from an insurance company
satisfactory to Landlord protecting Landlord against liability for personal
injury or property damage during construction. Upon completion of any
Tenant-Made Alterations, Tenant shall deliver to Landlord sworn statements
setting forth the names of all contractors and subcontractors who did work on
the Tenant-Made Alterations and final lien waivers from all such contractors and
subcontractors. Upon surrender of the Premises, all Tenant-Made Alterations and
any leasehold improvements constructed by Landlord or Tenant shall remain on the
Premises as Landlord’s property, except to the extent Landlord requires removal
at Tenant’s expense of any such items or Landlord and Tenant have otherwise
agreed in writing in connection with Landlord’s consent to any Tenant-Made
Alterations. Tenant shall repair any damage caused by the removal of such
Tenant-Made Alterations upon surrender of the Premises.

Tenant, at its own cost and expense and without Landlord’s prior approval, may
erect such shelves, racking, bins, machinery and trade fixtures (collectively
“Trade Fixtures”) in the ordinary course of its business provided that such
items do not alter the basic character of the Premises, do not overload or
damage the Premises, and may be removed without injury to the Premises, and the
construction, erection, and installation thereof complies with all Legal
Requirements and with Landlord’s requirements set forth above. Tenant shall
remove its Trade Fixtures and shall repair any damage caused by such removal
upon surrender of the Premises.

Notwithstanding the foregoing, Tenant shall not be required to obtain Landlord’s
consent for repainting, recarpeting, or other alterations, tenant improvements,
alterations or physical additions to the Premises which are cosmetic in nature
totaling less than $10,000 in any single instance or series of related
alterations performed within a six-month period (provided that Tenant shall not
perform any improvements, alterations or additions to the Premises in stages as
a means to subvert this provision), in each case provided that (A) Tenant
delivers to Landlord written notice thereof, a list of contractors and
subcontractors to perform the work (and certificates of insurance for each such
party) and any plans and specifications therefor prior to commencing any such
alterations, additions, or improvements (for informational purposes only so long
as no consent is required by Landlord as required by this Lease), (B) the
installation thereof does not involve any core drilling or the configuration or
location of any exterior or interior walls of the Building, and (C) such
alterations, additions and improvements will not affect (i) the Building’s
structure or the Building’s systems, (ii) the provision of services to other
Building tenants, or (iii) the appearance of the Building’s common areas or the
exterior of the Building.

13. Signs. Tenant shall not make any changes to the exterior of the Premises,
install any exterior lights, decorations, balloons, flags, pennants, banners, or
painting, or erect or install any signs, windows or door lettering, placards,
decorations, or advertising media of any type which can be viewed from the
exterior of the Premises, without Landlord’s prior written consent, which
consent may be withheld in Landlord’s sole discretion. Upon surrender or
vacation of the Premises, Tenant shall have removed all signs and repair, paint,
and/or replace the building fascia surface to which its signs are attached.
Tenant shall obtain all applicable governmental permits and approvals for sign
and exterior treatments. All signs, decorations, advertising media, blinds,
draperies and other window treatment or bars or other security installations
visible from outside the Premises shall be subject to Landlord’s approval and
conform in all respects to Landlord’s requirements.

14. Parking. Tenant shall be entitled to park in common with other tenants of
the Project in those areas designated for nonreserved parking. Landlord may
allocate parking spaces among Tenant and other tenants in the Project if
Landlord reasonably determines that such parking facilities are becoming
crowded. Landlord shall not be responsible for enforcing Tenant’s parking rights
against any third parties.

15. Restoration. If at any time during the Lease Term the Premises are damaged
by a fire or other casualty. Landlord shall notify Tenant within 60 days after
such damage as to the amount of time Landlord reasonably estimates it will take
to restore the Premises. If the restoration time is estimated to exceed 6
months, either Landlord or Tenant may elect to terminate this Lease upon notice
to the other party given no later than 30 days after Landlord’s notice. If
neither party elects to terminate this Lease or if Landlord estimates that
restoration will take 6 months or less, then, subject to receipt of sufficient
insurance proceeds, Landlord shall

- 6 -

--------------------------------------------------------------------------------

 

promptly restore the Premises excluding the improvements installed by Tenant or
by Landlord and paid by Tenant, subject to delays arising from the collection of
insurance proceeds or from Force Majeure events. Tenant at Tenant’s expense
shall promptly perform, subject to delays arising from the collection of
insurance proceeds, or from Force Majeure events (as defined in Paragraph 33),
all repairs or restoration not required to be done by Landlord and shall
promptly reenter the Premises and commence doing business in accordance with
this Lease. Notwithstanding the foregoing, either party may terminate this Lease
if the Premises are damaged during the last year of the Lease Term and Landlord
reasonably estimates that it will take more than one month to repair such
damage. Base Rent and Operating Expenses shall be abated for the period of
repair and restoration commencing on the date of such casualty event in the
proportion which the area of the Premises, if any, which is not usable by Tenant
bears to the total area of the Premises. Such abatement shall be the sole remedy
of Tenant, and except as provided herein, Tenant waives any right to terminate
the Lease by reason of damage or casualty loss.

Notwithstanding anything contained in the Lease to the contrary, to the extent
the damage to the Project is attributable to Tenant, Tenant shall pay to
Landlord, with respect to any damage to the Project. an amount equal to the
commercially reasonable deductible under Landlord’s insurance policy, within 30
days after presentment of Landlord’s invoice.

16. Condemnation. If any part of the Premises or the Project should be taken for
any public or quasi-public use under governmental law, ordinance, or regulation,
or by right of eminent domain, or by private purchase in lieu thereof (a
“Taking” or “Taken”), and the Taking would materially interfere with or impair
Landlord’s ownership or operation of the Project, then upon written notice by
Landlord this Lease shall terminate and Base Rent shall be apportioned as of
said date. If part of the Premises shall be Taken, and this Lease is not
terminated as provided above, the Base Rent payable hereunder during the
unexpired Lease Term shall be reduced to such extent as may be fair and
reasonable under the circumstances. In the event of any such Taking, Landlord
shall be entitled to receive the entire price or award from any such Taking
without any payment to Tenant, and Tenant hereby assigns to Landlord Tenant’s
interest, if any, in such award. Tenant shall have the right, to the extent that
same shall not diminish Landlord’s award, to make a separate claim against the
condemning authority (but not Landlord) for such compensation as may be
separately awarded or recoverable by Tenant for moving expenses and damage to
Tenant’s Trade Fixtures, if a separate award for such items is made to Tenant.

17. Assignment and Subletting. Without Landlord’s prior written consent, which
shall not be unreasonably withheld conditioned or delayed, Tenant shall not
assign this Lease or sublease the Premises or any part thereof or mortgage,
pledge, or hypothecate its leasehold interest or grant any concession or license
within the Premises and any attempt to do any of the foregoing shall be void and
of no effect. It shall be reasonable for the Landlord to withhold, delay or
condition its consent, where required, to any assignment or sublease in any of
the following instances: (a) the assignee or sublessee does not have a net worth
calculated according to generally accepted accounting principles at least equal
to the greater of the net worth of Tenant immediately prior to such assignment
or sublease or the net worth of the Tenant at the time it executed the Lease;
(b) occupancy of the Premises by the assignee or sublessee would, in Landlord’s
opinion, violate any agreement binding upon Landlord or the Project with regard
to the identity of tenants, usage in the Project, or similar matters; (c) the
identity or business reputation of the assignee or sublessee will, in the good
faith judgment of Landlord, tend to damage the goodwill or reputation of the
Project; (d) the assignment or sublease is to another tenant in the Project and
is at rates which are below those charged by Landlord for comparable space in
the Project; or (e) in the case of a sublease, the subtenant has not
acknowledged that the Lease controls over any inconsistent provision in the
sublease. The foregoing criteria shall not exclude any other reasonable basis
for Landlord to refuse its consent to such assignment or sublease. Any approved
assignment or sublease shall be expressly subject to the terms and conditions of
this Lease. Tenant shall provide to Landlord all information concerning the
assignee or sublessee as Landlord may reasonably request. Landlord may revoke
its consent immediately and without notice if, as of the effective date of the
assignment or sublease, there has occurred and is continuing any default under
the Lease. For purposes of this paragraph, a transfer of the ownership interests
controlling Tenant shall be deemed an assignment of this Lease unless such
ownership interests are publicly traded. Notwithstanding the above, Tenant may
assign or sublet the Premises, or any part thereof, to any entity controlling
Tenant, controlled by Tenant or under common control with Tenant (a “Tenant
Affiliate”), without the prior written consent of Landlord. Tenant shall
reimburse Landlord for all of Landlord’s reasonable expenses in connection with
any assignment or sublease not to exceed $1,500.00. This Lease shall be binding
upon Tenant and its successors and permitted assigns. Upon Landlord’s receipt of
Tenant’s written notice of a desire to assign or sublet the Premises, or any
part thereof (other than to a Tenant Affiliate), Landlord may, by giving written
notice to Tenant within 30 days after receipt of Tenant’s notice, terminate this
Lease with respect to the space described in Tenant’s notice, as of the date
specified in Tenant’s notice for the commencement of the proposed assignment or
sublease.

- 7 -

--------------------------------------------------------------------------------

 

Notwithstanding any assignment or subletting, Tenant and any guarantor or surety
of Tenant’s obligations under this Lease shall at all times remain fully
responsible and liable for the payment of the rent and for compliance with all
of Tenant’s other obligations under this Lease (regardless of whether Landlord’s
approval has been obtained for any such assignments or sublettings). In the
event that the rent due and payable by a sublessee or assignee (or a combination
of the rental payable under such sublease or assignment plus any bonus or other
consideration therefor or incident thereto) exceeds the rental payable under
this Lease, then Tenant shall be bound and obligated to pay Landlord as
additional rent hereunder all such excess rental and other excess consideration
within 10 days following receipt thereof by Tenant; provided in the event of a
sublease which is less than 100% of the Premises such excess rental and other
consideration shall be applied on a square foot basis.

If this Lease be assigned or if the Premises be subleased (whether in whole or
in part) or in the event of the mortgage, pledge, or hypothecation of Tenant’s
leasehold interest or grant of any concession or license within the Premises or
if the Premises be occupied in whole or in part by anyone other than Tenant,
then upon a default by Tenant hereunder Landlord may collect rent from the
assignee, sublessee, mortgagee, pledgee, party to whom the leasehold interest
was hypothecated, concessionee or licensee or other occupant and, except to the
extent set forth in the preceding paragraph, apply the amount collected to the
next rent payable hereunder; and all such rentals collected by Tenant shall be
held in trust for Landlord and immediately forwarded to Landlord. No such
transaction or collection of rent or application thereof by Landlord, however,
shall be deemed a waiver of these provisions or a release of Tenant from the
further performance by Tenant of its covenants, duties, or obligations
hereunder.

18. Indemnification. To the extent permitted by law, Tenant agrees to indemnify,
defend and hold harmless Landlord, and Landlord’s agents, employees and
contractors (“Landlord Parties”), from and against any and all losses,
liabilities, damages, costs and expenses (including attorneys’ fees) resulting
from claims by third parties for injuries to any person and damage to or theft
or misappropriation or loss of property occurring in or about the Building and
arising from the use and occupancy of the Premises or from any activity, work,
or thing done, permitted or suffered by Tenant in or about the Premises or due
to any other act or omission of Tenant, its subtenants, assignees, invitees,
employees, contractors and agents, (collectively “Claims”), even if such Claims
are caused solely or in part by the negligence or any of the Landlord Parties
but not to the extent caused by the gross negligence or willful misconduct of
any such parties. The furnishing of insurance required hereunder shall not be
deemed to limit Tenant’s obligations under this Paragraph 18.

19. Inspection and Access. Landlord and its agents, representatives, and
contractors may enter the Premises at any reasonable time to inspect the
Premises and to make such repairs as may be required or permitted pursuant to
this Lease and for any other business purpose. Landlord and Landlord’s
representatives may enter the Premises during business hours upon 24 hours’
prior notice (except in the event of an emergency) for the purpose of showing
the Premises to prospective purchasers and, during the last six (6) months of
the Lease Term, to prospective tenants. Landlord may erect a suitable sign on
the Premises stating the Premises are available to let or that the Project is
available for sale. Landlord may grant easements, make public dedications,
designate and modify common areas and create restrictions on or about the
Premises, provided that no such easement, dedication, designation, modification
or restriction materially interferes with Tenant’s use or occupancy of the
Premises. At Landlord’s request, Tenant shall execute such instruments as may be
necessary for such easements, dedications or restrictions.

20. Quiet Enjoyment. If Tenant shall perform all of the covenants and agreements
herein required to be performed by Tenant, Tenant shall, subject to the terms of
this Lease, at all times during the Lease Term, have peaceful and quiet
enjoyment of the Premises against any person claiming by, through or under
Landlord.

21. Surrender. Upon termination of the Lease Term or earlier termination of
Tenant’s right of possession, Tenant shall surrender the Premises to Landlord in
the same condition as received ordinary wear and tear, casualty loss and
condemnation covered by Paragraphs 15 and 16 excepted and otherwise in
accordance with the Move Out Conditions Addendum attached hereto. Without
limiting the foregoing, Tenant shall remove any odor which may exist in the
Premises resulting from Tenant’s occupancy of the Premises upon the termination
of the Lease Term or earlier termination of Tenant’s right of possession. Any
Trade Fixtures, Tenant-Made Alterations and property not so removed by Tenant as
permitted or required herein shall be deemed abandoned and may be stored,
removed, and disposed of by Landlord at Tenant’s expense, and Tenant waives all
claims against Landlord for any damages resulting from Landlord’s retention and
disposition of such property. Tenant must, at Tenant’s sole cost, upon
termination of this Lease, remove any and all data/telecommunications cabling
and wiring installed by or on behalf of Tenant, whether inside walls, under any
raised floor or above any ceiling. Tenant shall remain responsible for the cost
of removal and disposal of any such cabling and wiring not so removed, as well
as any damage caused by such removal. All obligations of Tenant hereunder not
fully performed as of the termination of the Lease Term shall survive the
termination of the Lease Term, including without limitation, indemnity
obligations, payment obligations with respect to Operating Expenses and
obligations concerning the condition and repair of the Premises.

- 8 -

--------------------------------------------------------------------------------

 

22. Holding Over. If Tenant retains possession of the Premises after the
termination of the Lease Term, unless otherwise agreed in writing, such
possession shall be subject to immediate termination by Landlord at any time,
and all of the other terms and provisions of this Lease (excluding any expansion
or renewal option or other similar right or option) shall be applicable during
such holdover period, except that Tenant shall pay Landlord from time to time,
upon demand, as Base Rent for the holdover period, an amount equal to 150% of
the Base Rent in effect on the termination date, computed on a monthly basis for
each month or part thereof during such holding over. All other payments shall
continue under the terms of this Lease. In addition, Tenant shall be liable for
all damages incurred by Landlord as a result of such holding over. No holding
over by Tenant, whether with or without consent of Landlord, shall operate to
extend this Lease except as otherwise expressly provided, and this Paragraph 22
shall not be construed as consent for Tenant to retain possession of the
Premises. For purposes of this Paragraph 22, “possession of the Premises” shall
continue until, among other things, Tenant has delivered all keys to the
Premises to Landlord, Landlord has complete and total dominion and control over
the Premises, and Tenant has completely fulfilled all obligations required of it
upon termination of the Lease as set forth in this Lease, including, without
limitation, those concerning the condition and repair of the Premises.

23. Events of Default. Each of the following events shall be an event of default
(“Event of Default”) by Tenant under this Lease:

(a) Tenant shall fail to pay any installment of Base Rent or any other payment
required herein when due, and such failure shall continue for a period of 5 days
from the date such payment was due.

(b) Tenant or any guarantor or surety of Tenant’s obligations hereunder shall
(i) make a general assignment for the benefit of creditors; (ii) commence any
case, proceeding or other action seeking to have an order for relief entered on
its behalf as a debtor or to adjudicate it as bankrupt or insolvent, or seeking
reorganization, arrangement, adjustment, liquidation, dissolution or composition
of it or its debts or seeking appointment of a receiver, trustee, custodian or
other similar official for it or for all or of any substantial part of its
property (collectively a “proceeding for relief”); (iii) become the subject of
any proceeding for relief which is not dismissed within 60 days of its filing or
entry; or (iv) die or suffer a legal disability (if Tenant, guarantor, or surety
is an individual) or be dissolved or otherwise fail to maintain its legal
existence (if Tenant, guarantor or surety is a corporation, partnership or other
entity).

(c) Any insurance required to be maintained by Tenant pursuant to this Lease
shall be cancelled or terminated or shall expire or shall be reduced or
materially changed, except, in each case, as permitted in this Lease.

(d) Tenant shall not occupy or shall vacate the Premises whether or not Tenant
is in monetary or other default under this Lease. Tenant’s vacating of the
Premises shall not constitute an Event of Default if, prior to vacating the
Premises, Tenant has made arrangements reasonably acceptable to Landlord to (i)
ensure that Tenant’s insurance for the Premises will not be voided or cancelled
with respect to the Premises as a result of such vacancy, (ii) ensure that the
Premises are secured and not subject to vandalism, and (iii) ensure that the
Premises will be properly maintained after such vacation, including, but not
limited to, keeping the heating, ventilation and cooling systems maintenance
contracts required by this Lease in full force and effect and maintaining the
utility services. Tenant shall inspect the Premises at least once each month and
report monthly in writing to Landlord on the condition of the Premises.

(e) Tenant shall attempt or there shall occur any assignment, subleasing or
other transfer of Tenant’s interest in or with respect to this Lease except as
otherwise permitted in this Lease.

(f) Tenant shall fail to discharge any lien placed upon the Premises in
violation of this Lease within 20 days after any such lien or encumbrance is
filed against the Premises.

(g) Tenant shall fail to comply with any provision of this Lease other than
those specifically referred to in this Paragraph 23, and except as otherwise
expressly provided herein, such default shall continue for more than 30 days
after Landlord shall have given Tenant written notice of such default (said
notice being in lieu of, and not in addition to, any notice required as a
prerequisite to a forcible entry and detainer or similar action for possession
of the Premises).

24. Landlord’s Remedies. Upon each occurrence of an Event of Default and so long
as such Event of Default shall be continuing, Landlord may at any time
thereafter at its election; terminate this Lease or Tenant’s right of
possession, (but Tenant shall remain liable as hereinafter provided) and/or
pursue any other remedies at law or in equity. Upon the termination of this
Lease or termination of Tenant’s right of possession, it shall be lawful for
Landlord, without formal demand or notice of any kind, to re-enter the Premises
by summary dispossession proceedings or any other action or proceeding
authorized by law and to remove Tenant and all persons and property therefrom.
If Landlord re-enters the Premises, Landlord shall have the right to keep in
place and use, or remove and store, all of the furniture, fixtures and equipment
at the Premises.

If Landlord terminates this Lease, Landlord may recover from Tenant the sum of:
all Base Rent and all other amounts accrued hereunder to the date of such
termination; the value of the Base Rent for any periods of abated Monthly Base
Rent based on the Monthly Base Rent amount that immediately follows such period
of abatement; the cost of reletting the whole or any part of the Premises,
including without limitation brokerage fees and/or leasing commissions incurred
by Landlord, and costs of removing and

- 9 -

--------------------------------------------------------------------------------

 

storing Tenant’s or any other occupant’s property, repairing, altering,
remodeling, or otherwise putting the Premises into condition acceptable to a new
tenant or tenants, and all reasonable expenses incurred by Landlord in pursuing
its remedies, including reasonable attorneys’ fees and court costs; and the
excess of the then present value of the Base Rent and other amounts payable by
Tenant under this Lease as would otherwise have been required to be paid by
Tenant to Landlord during the period following the termination of this Lease
measured from the date of such termination to the expiration date stated in this
Lease, over the present value of any net amounts which Tenant establishes
Landlord can reasonably expect to recover by reletting the Premises for such
period, taking into consideration the availability of acceptable tenants and
other market conditions affecting leasing. Such present values shall be
calculated at a discount rate equal to the 90-day U.S. Treasury bill rate at the
date of such termination.

If Landlord terminates Tenant’s right of possession (but not this Lease),
Landlord may, but shall be under no obligation to, relet the Premises for the
account of Tenant for such rent and upon such terms as shall be satisfactory to
Landlord without thereby releasing Tenant from any liability hereunder and
without demand or notice of any kind to Tenant. For the purpose of such
reletting Landlord is authorized to make any repairs, changes, alterations, or
additions in or to the Premises as Landlord deems reasonably necessary or
desirable. If the Premises are not relet, then Tenant shall pay to Landlord as
damages a sum equal to the amount of the rental reserved in this Lease for such
period or periods, plus the cost of recovering possession of the Premises
(including attorneys’ fees and costs of suit), the unpaid Base Rent and other
amounts accrued hereunder at the time of repossession, and the costs incurred in
any attempt by Landlord to relet the Premises. If the Premises are relet and a
sufficient sum shall not be realized from such reletting [after first deducting
therefrom, for retention by Landlord, the unpaid Base Rent and other amounts
accrued hereunder at the time of reletting, the cost of recovering possession
(including attorneys’ fees and costs of suit), all of the costs and expense of
repairs, changes, alterations, and additions, the expense of such reletting
(including without limitation brokerage fees and leasing commissions) and the
cost of collection of the rent accruing therefrom] to satisfy the rent provided
for in this Lease to be paid, then Tenant shall immediately satisfy and pay any
such deficiency. Any such payments due Landlord shall be made upon demand
therefor from time to time and Tenant agrees that Landlord may file suit to
recover any sums falling due from time to time. Notwithstanding any such
reletting without termination, Landlord may at any time thereafter elect in
writing to terminate this Lease for such previous breach.

Exercise by Landlord of any one or more remedies hereunder granted or otherwise
available shall not be deemed to be an acceptance of surrender of the Premises
and/or a termination of this Lease by Landlord, whether by agreement or by
operation of law, it being understood that such surrender and/or termination can
be effected only by the written agreement of Landlord and Tenant. Any law,
usage, or custom to the contrary notwithstanding, Landlord shall have the right
at all times to enforce the provisions of this Lease in strict accordance with
the terms hereof; and the failure of Landlord at any time to enforce its rights
under this Lease strictly in accordance with same shall not be construed as
having created a custom in any way or manner contrary to the specific terms,
provisions, and covenants of this Lease or as having modified the same. Tenant
and Landlord further agree that forbearance or waiver by Landlord to enforce its
rights pursuant to this Lease or at law or in equity, shall not be a waiver of
Landlord’s right to enforce one or more of its rights in connection with any
subsequent default. A receipt by Landlord of rent or other payment with
knowledge of the breach of any covenant hereof shall not be deemed a waiver of
such breach, and no waiver by Landlord of any provision of this Lease shall be
deemed to have been made unless expressed in writing and signed by Landlord. To
the greatest extent permitted by law, Tenant waives the service of notice of
Landlord’s intention to re-enter as provided for in any statute, or to institute
legal proceedings to that end, and also waives all right of redemption in case
Tenant shall be dispossessed by a judgment or by warrant of any court or judge.
The terms “enter,” “re-enter,” “entry” or “re-entry,” as used in this Lease, are
not restricted to their technical legal meanings. Any reletting of the Premises
shall be on such terms and conditions as Landlord in its sole discretion may
determine (including without limitation a term different than the remaining
Lease Term, rental concessions, alterations and repair of the Premises, lease of
less than the entire Premises to any tenant and leasing any or all other
portions of the Project before reletting the Premises). Landlord shall not be
liable for, and Tenant’s obligations hereunder shall not be diminished because
of, Landlord’s failure to relet the Premises or collect rent due in respect of
such reletting.

25. Tenant's Remedies/Limitation of Liability.  Landlord shall not be in default
hereunder unless Landlord fails to perform any of its obligations hereunder
within 30 days after written notice from Tenant specifying such failure (unless
such performance will, due to the nature of the obligation, require a period of
time in excess of 30 days, then after such period of time as is reasonably
necessary).  All obligations of Landlord hereunder shall be construed as
covenants, not conditions; and, except as may be otherwise expressly provided in
this Lease, Tenant may not terminate this Lease for breach of Landlord's
obligations hereunder. All obligations of Landlord under this Lease will be
binding upon Landlord only during the period of its ownership of the Premises
and not thereafter. The term “Landlord” in this Lease shall mean only the owner,
for the time being, of the Premises, and in the event of the transfer by such
owner of its interest in the Premises, such owner shall thereupon be released
and discharged from all obligations of Landlord thereafter accruing, but such
obligations shall be binding during the Lease Term upon each new owner for the
duration of such owner's ownership. Any liability of Landlord under this Lease
shall be limited solely to its interest in the Project, and in no event shall
any personal liability be asserted against Landlord in connection with this
Lease nor shall any recourse be had to any other property or assets of Landlord.

- 10 -

--------------------------------------------------------------------------------

 

26. Landlord’s Lien/Security Interest. Tenant hereby grants Landlord a security
interest, and this Lease constitutes a security agreement, within the meaning of
and pursuant to the Uniform Commercial Code of the state in which the Premises
are situated as to all of Tenant’s property situated in, or upon, or used in
connection with the Premises (except merchandise sold in the ordinary course of
business) as security for all of Tenant’s obligations hereunder, including,
without limitation, the obligation to pay rent. Such personalty thus encumbered
includes specifically all trade and other fixtures for the purpose of this
Paragraph and inventory, equipment, contract rights, accounts receivable and the
proceeds thereof. In order to perfect such security interest, Tenant shall
execute such financing statements and file the same at Tenant’s expense at the
state and county Uniform Commercial Code filing offices as often as Landlord in
its discretion shall require; and Tenant hereby irrevocably appoints Landlord
its agent for the purpose of executing and filing such financing statements on
Tenant’s behalf as Landlord shall deem necessary.

27. Subordination. This Lease and Tenant’s interest and rights hereunder are and
shall be subject and subordinate at all times to the lien of any first mortgage,
now existing or hereafter created on or against the Project or the Premises, and
all amendments, restatements, renewals, modifications, consolidations,
refinancing, assignments and extensions thereof, without the necessity of any
further instrument or act on the part of Tenant. Tenant agrees, at the election
of the holder of any such mortgage, to attorn to any such holder. Tenant agrees
upon demand to execute, acknowledge and deliver such instruments, confirming
such subordination and such instruments of attornment as shall be requested by
any such holder. Notwithstanding the foregoing, any such holder may at any time
subordinate its mortgage to this Lease, without Tenant’s consent, by notice in
writing to Tenant, and thereupon this Lease shall be deemed prior to such
mortgage without regard to their respective dates of execution, delivery or
recording and in that event such holder shall have the same rights with respect
to this Lease as though this Lease had been executed prior to the execution,
delivery and recording of such mortgage and had been assigned to such holder.
The term “mortgage” whenever used in this Lease shall be deemed to include deeds
of trust, security assignments and any other encumbrances, and any reference to
the “holder” of a mortgage shall be deemed to include the beneficiary under a
deed of trust.

28. Mechanic’s Liens. Tenant has no express or implied authority to create or
place any lien or encumbrance of any kind upon, or in any manner to bind the
interest of Landlord or Tenant in, the Premises or to charge the rentals payable
hereunder for any claim in favor of any person dealing with Tenant, including
those who may furnish materials or perform labor for any construction or
repairs. Tenant covenants and agrees that it will pay or cause to be paid all
sums legally due and payable by it on account of any labor performed or
materials furnished in connection with any work performed on the Premises and
that it will save and hold Landlord harmless from all loss, cost or expense
based on or arising out of asserted claims or liens against the leasehold estate
or against the interest of Landlord in the Premises or under this Lease. Tenant
shall give Landlord immediate written notice of the placing of any lien or
encumbrance against the Premises and cause such lien or encumbrance to be
discharged within 20 days of the filing or recording thereof; provided, however,
Tenant may contest such liens or encumbrances as long as such contest prevents
foreclosure of the lien or encumbrance and Tenant causes such lien or
encumbrance to be bonded or insured over in a manner satisfactory to Landlord
within such 20 day period.

29. Estoppel Certificates. Tenant agrees, from time to time, within 10 days
after request of Landlord, to execute and deliver to Landlord, or Landlord’s
designee, any estoppel certificate requested by Landlord, stating that this
Lease is in full force and effect, the date to which rent has been paid, that
Landlord is not in default hereunder (or specifying in detail the nature of
Landlord’s default), the termination date of this Lease and such other matters
pertaining to this Lease as may be requested by Landlord. Tenant’s obligation to
furnish each estoppel certificate in a timely fashion is a material inducement
for Landlord’s execution of this Lease. No cure or grace period provided in this
Lease shall apply to Tenant’s obligations to timely deliver an estoppel
certificate.

30. Environmental Requirements. Except for Hazardous Material contained in
products used by Tenant in de minimis quantities for ordinary cleaning and
office purposes, and except for Hazardous Materials contained in products stored
and/or distributed during Tenant’s normal course of business in their original,
sealed, and unopened containers, Tenant shall not permit or cause any party to
bring any Hazardous Material upon the Premises or transport, store, use,
generate, manufacture or release any Hazardous Material in or about the Premises
without Landlord’s prior written consent. Tenant, at its sole cost and expense,
shall operate its business in the Premises in strict compliance with all
Environmental Requirements and shall remediate in a manner satisfactory to
Landlord any Hazardous Materials released on or from the Project by Tenant, its
agents, employees, contractors, subtenants or invitees. Tenant shall complete
and certify to disclosure statements as requested by Landlord from time to time
relating to Tenant’s transportation, storage, use, generation, manufacture or
release of Hazardous Materials on the Premises. The tent “Environmental
Requirements” means all applicable present and future statutes, regulations,
ordinances, rules, codes, judgments, orders or other similar enactments of any
governmental authority or agency regulating or relating to health, safety, or
environmental conditions on, under, or about the Premises or the environment,
including without limitation, the following: the Comprehensive Environmental
Response, Compensation and Liability Act; the Resource Conservation and Recovery
Act; and all state and local counterparts thereto, and any regulations or
policies promulgated or issued thereunder. The term “Hazardous Materials” means
and includes any substance, material, waste, pollutant, or contaminant listed or
defined as hazardous or toxic, under any Environmental Requirements, asbestos
and petroleum, including crude oil or any fraction thereof, natural gas liquids,
liquefied natural gas, or synthetic gas usable for fuel (or mixtures of natural
gas and such synthetic gas). As defined in Environmental Requirements, Tenant is

- 11 -

--------------------------------------------------------------------------------

 

and shall be deemed to be the “operator” of Tenant’s “facility” and the “owner”
of all Hazardous Materials brought on the Premises by Tenant, its agents,
employees, contractors or invitees, and the wastes, by-products, or residues
generated, resulting, or produced therefrom. No cure or grace period provided in
this Lease shall apply to Tenant’s obligations to comply with the terms and
conditions of this Paragraph 30.

Notwithstanding anything to the contrary in this Paragraph 30, Tenant shall have
no liability of any kind to Landlord as to Hazardous Materials on the Premises
caused or permitted by (a) Landlord, its agents, employees, contractors or
invitees; or (b) any other tenants in the Project or their agents, employees,
contractors, subtenants, assignees or invitees.

Tenant shall indemnify, defend, and hold Landlord harmless from and against any
and all losses (including, without limitation, diminution in value of the
Premises or the Project and loss of rental income from the Project), claims,
demands, actions, suits, damages (including, without limitation, punitive
damages), expenses (including, without limitation, remediation, removal, repair,
corrective action, or cleanup expenses), and costs (including, without
limitation, actual attorneys’ fees, consultant fees or expert fees and
including, without limitation, removal or management of any asbestos brought
into the property or disturbed in breach of the requirements of this Paragraph
30, regardless of whether such removal or management is required by law) which
are brought or recoverable against, or suffered or incurred by Landlord as a
result of any release of Hazardous Materials for which Tenant is obligated to
remediate as provided above or any other breach of the requirements under this
Paragraph 30 by Tenant, its agents, employees, contractors, subtenants,
assignees or invitees, regardless of whether Tenant had knowledge of such
noncompliance. The obligations of Tenant under this Paragraph 30 shall survive
any termination of this Lease.

Landlord shall have access to, and a right to perform inspections and tests of,
the Premises to determine Tenant’s compliance with Environmental Requirements,
its obligations under this Paragraph 30, or the environmental condition of the
Premises. Access shall be granted to Landlord upon Landlord’s prior notice to
Tenant and at such times so as to minimize, so far as may be reasonable under
the circumstances, any disturbance to Tenant’s operations. Such inspections and
tests shall be conducted at Landlord’s expense, unless such inspections or tests
reveal that Tenant has not complied with any Environmental Requirement, in which
case Tenant shall reimburse Landlord for the reasonable cost of such inspection
and tests. Landlord’s receipt of or satisfaction with any environmental
assessment in no way waives any rights that Landlord holds against Tenant.

31. Rules and Regulations. Tenant shall, at all times during the Lease Term and
any extension thereof, comply with all reasonable rules and regulations at any
time or from time to time established by Landlord covering use of the Premises
and the Project. The current Project rules and regulations are attached hereto
as Exhibit B. In the event of any conflict between said rules and regulations
and other provisions of this Lease, the other terms and provisions of this Lease
shall control. Landlord shall not have any liability or obligation for the
breach of any rules or regulations by other tenants in the Project.

32. Security Service. Tenant acknowledges and agrees that, while Landlord may
patrol the Project, Landlord is not providing any security services with respect
to the Premises and that Landlord shall not be liable to Tenant for, and Tenant
waives any claim against Landlord with respect to, any loss by theft or any
other damage suffered or incurred by Tenant in connection with any unauthorized
entry into the Premises or any other breach of security with respect to the
Premises.

33. Force Majeure. Landlord shall not be held responsible for delays in the
performance of its obligations hereunder when caused by strikes, lockouts, labor
disputes, acts of God, inability to obtain labor or materials or reasonable
substitutes therefor, governmental restrictions, governmental regulations,
governmental controls, delay in issuance of permits, enemy or hostile
governmental action, civil commotion, fire or other casualty, and other causes
beyond the reasonable control of Landlord (“Force Majeure”).

34. Entire Agreement/Disclaimer of Reliance on Representations. This Lease
constitutes the complete agreement of Landlord and Tenant with respect to the
subject matter hereof. No representations, inducements, promises or agreements,
oral or written, have been made by Landlord or Tenant, or anyone acting on
behalf of Landlord or Tenant, which are not contained herein, and any prior
agreements, promises, negotiations, or representations are superseded by this
Lease. This Lease may not be amended except by an instrument in writing signed
by both parties hereto. Each of the parties to this Lease has executed this
Lease relying solely on its own judgment with the benefit of the advice of its
own attorneys and/or brokers (or having decided to proceed without benefit of
the advice of its own attorneys and/or brokers), and each party hereby disclaims
reliance upon any statement or representation of the other party or any agent of
such other party unless such statement or representation is expressly set forth
in this Lease.

- 12 -

--------------------------------------------------------------------------------

 

35. Severability. If any clause or provision of this Lease is illegal, invalid
or unenforceable under present or future laws, then and in that event, it is the
intention of the parties hereto that the remainder of this Lease shall not be
affected thereby. It is also the intention of the parties to this Lease that in
lieu of each clause or provision of this Lease that is illegal, invalid or
unenforceable, there be added, as a part of this Lease, a clause or provision as
similar in terms to such illegal, invalid or unenforceable clause or provision
as may be possible and be legal, valid and enforceable.

36. Brokers. Tenant represents and warrants that it has dealt with no broker,
agent or other person in connection with this transaction and that no broker,
agent or other person brought about this transaction, other than Tenant's Broker
and Landlord’s Broker, and Tenant agrees to indemnify and hold Landlord harmless
from and against any claims by any other broker, agent or other person claiming
a commission or other form of compensation by virtue of having dealt with Tenant
with regard to this leasing transaction.

37. Miscellaneous.

(a) Any payments or charges due from Tenant to Landlord hereunder shall be
considered rent for all purposes of this Lease.

(b) If and when included within the term “Tenant,” as used in this instrument,
there is more than one person, firm or corporation, each shall be jointly and
severally liable for the obligations of Tenant.

(c) All notices required or permitted to be given under this Lease shall be in
writing and shall be sent by registered or certified mail, return receipt
requested, or by a reputable national overnight courier service, postage
prepaid, or by hand delivery addressed to Landlord at c/o Holt Lunsford
Commercial, Attn: Lauri Fowler, 5055 Keller Springs Road, Suite 300, Addison,
Texas 75001. Either party may by notice given aforesaid change its address for
all subsequent notices or add an additional party to be copied on all subsequent
notices. Except where otherwise expressly provided to the contrary, notice shall
be deemed given three (3) days after being deposited in the United States mail
or immediately upon tender by personal delivery or by a contract delivery
service to the addressee at its address set forth in this Lease, or at such
other address as it has then last specified by written notice delivered in
accordance with this Paragraph 37, whether or not actually accepted or received
by the addressee.

(d) Except as otherwise expressly provided in this Lease or as otherwise
required by law, Landlord retains the absolute right to withhold any consent or
approval.

(e) At Landlord’s request from time to time Tenant shall furnish Landlord with
true and complete copies of its most recent annual and quarterly financial
statements prepared by Tenant or Tenant’s accountants and any other financial
information or summaries that Tenant typically provides to its lenders or
shareholders.

(f) Neither this Lease nor a memorandum of lease shall be filed by or on behalf
of Tenant in any public record. Landlord may prepare and file, and upon request
by Landlord Tenant will execute, a memorandum of lease.

(g) The normal rule of construction to the effect that any ambiguities are to be
resolved against the drafting party shall not be employed in the interpretation
of this Lease or any exhibits or amendments hereto.

(h) The submission by Landlord to Tenant of this Lease shall have no binding
force or effect, shall not constitute an option for the leasing of the Premises,
nor confer any right or impose any obligations upon either party until execution
of this Lease by both parties.

(i) Words of any gender used in this Lease shall be held and construed to
include any other gender, and words in the singular number shall be held to
include the plural, unless the context otherwise requires. The captions inserted
in this Lease are for convenience only and in no way define, limit or otherwise
describe the scope or intent of this Lease, or any provision hereof, or in any
way affect the interpretation of this Lease.

(j) Any amount not paid by Tenant within 5 days after its due date in accordance
with the terms of this Lease shall bear interest from such due date until paid
in full at the lesser of the highest rate permitted by applicable law or 10
percent per year. It is expressly the intent of Landlord and Tenant at all times
to comply with applicable law governing the maximum rate or amount of any
interest payable on or in connection with this Lease. If applicable law is ever
judicially interpreted so as to render usurious any interest called for under
this Lease, or contracted for, charged, taken, reserved, or received with
respect to this Lease, then it is Landlord’s and Tenant’s express intent that
all excess amounts theretofore collected by Landlord be credited on the
applicable obligation (or, if the obligation has been or would thereby be paid
in full, refunded to Tenant), and the provisions of this Lease immediately shall
be deemed reformed and the amounts thereafter collectible hereunder reduced,
without the necessity of the execution of any new document, so as to comply with
the applicable law, but so as to permit the recovery of the fullest amount
otherwise called for hereunder.

(k) Construction and interpretation of this Lease shall be governed by the laws
of the state in which the Project is located, excluding any principles of
conflicts of laws.

(l) Time is of the essence as to the performance of Tenant's and Landlord's
obligations under this Lease.

- 13 -

--------------------------------------------------------------------------------

 

(m) All exhibits and addenda attached hereto are hereby incorporated into this
Lease and made a part hereof. In the event of any conflict between such exhibits
or addenda and the terms of this Lease, such exhibits or addenda shall control.

(n) In the event either party hereto initiates litigation to enforce the terms
and provisions of this Lease, the non-prevailing party in such action shall
reimburse the prevailing party for its reasonable attorney's fees, filing fees,
and court costs.

(o) Tenant agrees and understands that Landlord shall have the right (provided
that the exercise of Landlord's rights does not adversely affect Tenant's use
and occupancy of the Premises or subject Tenant to additional costs), without
Tenant's consent, to place a solar electric generating system on the roof of the
Building or enter into a lease for the roof of the Building whereby such roof
tenant shall have the right to install a solar electric generating system on the
roof of the Building.

(p) This Lease may be executed in any number of counterparts, each of which
shall be deemed to be an original, and all of such counterparts shall constitute
one Lease. Execution copies of this Lease may be delivered by facsimile or
email, and the parties hereto agree to accept and be bound by facsimile
signatures or scanned signatures transmitted via email hereto, which signatures
shall be considered as original signatures with the transmitted Lease having the
same binding effect as an original signature on an original Lease. At the
request of either party, any facsimile document or scanned document transmitted
via email is to be re-executed in original form by the party who executed the
original facsimile document or scanned document. Neither party may raise the use
of a facsimile machine or scanned document or the fact that any signature was
transmitted through the use of a facsimile machine or email as a defense to the
enforcement of this Lease.

38. Limitation of Liability of Trustees, Shareholders, and Officers of Landlord.
Any obligation or liability whatsoever of Landlord which may arise at any time
under this Lease or any obligation or liability which may be incurred by it
pursuant to any other instrument, transaction, or undertaking contemplated
hereby shall not be personally binding upon, nor shall resort for the
enforcement thereof be had to the property of, its trustees, directors,
shareholders, officers, employees or agents, regardless of whether such
obligation or liability is in the nature of contract, tort, or otherwise.

39. WAIVER OF JURY TRIAL. TENANT AND LANDLORD WAIVE ANY RIGHT TO TRIAL BY JURY
OR TO HAVE A JURY PARTICIPATE IN RESOLVING ANY DISPUTE, WHETHER SOUNDING IN
CONTRACT, TORT, OR OTHERWISE, BETWEEN LANDLORD AND TENANT ARISING OUT OF THIS
LEASE OR ANY OTHER INSTRUMENT, DOCUMENT, OR AGREEMENT EXECUTED OR DELIVERED IN
CONNECTION HEREWITH OR THE TRANSACTIONS RELATED HERETO.

40. Determination of Charges. Landlord and Tenant agree that each provision of
this Lease for determining charges and amounts payable by Tenant (including
provisions regarding Tenant's Proportionate Share of Taxes and Operating
Expenses) is commercially reasonable and, as to each such charge or amount,
constitutes a statement of the amount of the charge or a method by which the
charge is to be computed for purposes of Section 93.012 of the Texas Property
Code.

41. Prohibited Persons and Transactions. Tenant represents and warrants to
Landlord that Tenant is currently in compliance with and shall at all times
during the Lease Term (including any extension thereof) remain in compliance
with the regulations of the Office of Foreign Asset Control (“OFAC”) of the
Department of the Treasury (including those named on OFAC’s Specially Designated
Nationals and Blocked Persons List) and any statute, executive order (including
the September 24, 2001, Executive Order Blocking Property and Prohibiting
Transactions with Persons Who Commit, Threaten to Commit, or Support Terrorism),
or other governmental action relating thereto.

42. Deceptive Trade Practices. TENANT HEREBY WAIVES ALL ITS RIGHTS UNDER THE
DECEPTIVE TRADE PRACTICES — CONSUMER PROTECTION ACT, SECTION 17.41 ET SEQ. OF
THE TEXAS BUSINESS AND COMMERCE CODE, A LAW THAT GIVES CONSUMERS SPECIAL RIGHTS
AND PROTECTIONS. AFTER CONSULTATION WITH AN ATTORNEY OF TENANT'S OWN SELECTION,
TENANT VOLUNTARILY CONSENTS TO THIS WAIVER.

- 14 -

--------------------------------------------------------------------------------

 

IN WITNESS WHEREOF, Landlord and Tenant have executed this Lease as of the day
and year first above written.

TENANT:

INOGEN, INC.,

a Delaware corporation

 

By:

 

/s/ Matthew Scribner

Name:

 

Matthew Scribner

Title:

 

EVP Operations

LANDLORD:

TCIT DALLAS INDUSTRIAL, INC.,

a Delaware corporation

 

By:

 

/s/ Sebastian Grisoni

Name:

 

Sebastian Grisoni

Title:

 

Vice President

 

 

 

- 15 -

--------------------------------------------------------------------------------

 

ADDENDUM 1

BASE RENT ADJUSTMENTS

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED DECEMBER 4, 2014, BETWEEN

TCIT DALLAS INDUSTRIAL, INC.

and

INOGEN, INC.

Base Rent shall equal the following amounts for the respective periods set forth
below:

 

Period

Monthly Base Rent

 

 

 

 

1/1/15

through

1/31/15

$0.00

 

 

 

 

2/1/15

through

1/31/16

$10,949.58

 

 

 

 

2/1/16

through

1/31/17

$11,228.30

 

 

 

 

2/1/17

through

1/31/18

$11,507.02

 

 

 

 

2/1/18

through

1/31/19

$11,785.73

 

 

 

 

2/1/19

through

1/31/20

$12,084.36

 

 

 

 

2/1/20

through

1/31/21

$12,382.98

 

 

 

 

2/1/21

through

1/31/22

$12,701.52

 

 

 

- 16 -

--------------------------------------------------------------------------------

 

ADDENDUM 2

HVAC MAINTENANCE CONTRACT

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED DECEMBER 4, 2014, BETWEEN

TCIT DALLAS INDUSTRIAL, INC.

and

INOGEN, INC.

Paragraph 11, captioned “TENANT REPAIRS,” is revised to include the following:

Tenant agrees to enter into and maintain through the term of the Lease, a
regularly scheduled preventative maintenance/service contract for servicing all
hot water, heating and air conditioning systems and equipment serving the
Premises. Landlord requires a qualified HVAC contractor perform this work. A
certificate must be provided to the Landlord upon occupancy of the leased
Premises.

The service contract must become effective within thirty (30) days of occupancy,
and service visits shall be performed on a quarterly basis. Landlord suggests
that Tenant send the following list to a qualified HVAC contractor to be assured
that these items are included in the maintenance contract:

1. Adjust belt tension;

2. Lubricate all moving parts, as necessary;

3. Inspect and adjust all temperature and safety controls;

4. Check refrigeration system for leaks and operation;

5. Check refrigeration system for moisture;

6. Inspect compressor oil level and crank case heaters;

7. Check head pressure, suction pressure and oil pressure;

8. Inspect air filters and replace when necessary;

9. Check space conditions;

10. Check condensate drains and drain pans and clean, if necessary;

11. Inspect and adjust all valves;

12. Check and adjust dampers;

13. Run machine through complete cycle.

 

 

 

- 17 -

--------------------------------------------------------------------------------

 

ADDENDUM 3

MOVE-OUT CONDITIONS

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED DECEMBER 4, 2014, BETWEEN

TCIT DALLAS INDUSTRIAL, INC.

and

INOGEN, INC.

With respect to Paragraph 21 of the Lease, Tenant shall surrender the Premises
in the same condition as received, ordinary wear and tear, casualty loss, and
condemnation covered by Paragraphs 15 and 16 excepted.

Before surrendering the Premises, Tenant shall remove all of its personal
property and trade fixtures and such alterations or additions to the Premises
made by Tenant as may be specified for removal thereof. If Tenant fails to
remove its personal property and fixtures upon the expiration or earlier
termination of this Lease, the same shall be deemed abandoned and shall become
the property of the Landlord. The following list is designed to assist Tenant in
the move-out procedures but is not intended to be all inclusive:

 

1.

Lights:

 

Office, warehouse, emergency and exit lights will be fully operational with all
bulbs and ballasts functioning.

 

 

 

 

2.

Dock Levelers, Service Doors and Roll Up Doors:

 

All truck doors, service doors, roll up doors and dock levelers shall be
serviced and placed in good operating order. This would include the necessary
replacement of any dented truck door panels and adjustment of door tension to
insure proper operation. All door panels which are replaced need to be painted
to match the building standard.

 

 

 

 

3.

Dock Seals/Dock Bumpers:

 

Free of tears and broken backboards repaired. All dock bumpers must be left in
place and well secured.

 

 

 

 

4.

Structural Columns:

 

All structural steel columns in the warehouse and office shall be inspected for
damage. Repairs of this nature should be pre-approved by Landlord prior to
implementation.

 

 

 

 

5.

Warehouse Floor:

 

Free of stains and swept with no racking bolts and other protrusions left in
floor. Cracks should be repaired with an epoxy or polymer to match concrete
color. All floor striping in the Premises shall be removed with no residual
staining or other indication that such striping existed.

 

 

 

 

6.

Tenant-Installed Equipment and Wiring:

 

Removed and space turned to original condition when originally leased. (Remove
air lines, junction boxes, conduit, etc.)

 

 

 

 

7.

Walls:

 

Sheetrock (drywall) damage should be patched and fire-taped so that there are no
holes in either office or warehouse.

 

 

 

 

8.

Carpet and Tile:

 

The carpet and vinyl tiles should be in a clean condition and should not have
any holes or chips in them. Landlord will accept normal wear on these items
provided they appear to be in a maintained condition.

 

 

 

 

9.

Roof:

 

Any Tenant-installed equipment must be removed and roof penetrations properly
repaired by licensed roofing contractor. Active leaks must be fixed and latest
Landlord maintenance and repairs recommendation must have been followed. Tenant
must check with Landlord’s property manager to determine if specific roofing
contractor is required to perform work.

 

 

 

 

10.

Signs:

 

All exterior signs must be removed and holes patched and paint touched-up as
necessary. All window signs should likewise be removed.

 

 

 

 

11.

Heating and Air Conditioning System:

 

Heating/air conditioning systems should be placed in good working order,
including the necessary replacement of any parts to return the unit to a well
maintained condition. This includes warehouse heaters and exhaust fans. Upon
move out, Landlord will have an exit inspection performed by a certified
mechanical contractor to determine the condition.

 

 

 

 

- 18 -

--------------------------------------------------------------------------------

 

12.

Electrical & Plumbing:

 

All electrical and plumbing equipment to be returned in good condition and
repair and conforming to code.

 

 

 

 

14.

Overall Cleanliness:

 

Clean windows, sanitize bathroom(s), vacuum carpet, and remove any and all
debris from office and warehouse. Remove all pallets and debris from exterior of
Premises. All trade fixtures, dumpsters, racking, trash, vending machines and
other personal property to be removed.

 

 

 

 

15.

Upon Completion:

 

Contact Landlord’s property manager to coordinate turning in of keys, utility
changeover and obtaining of final Landlord inspection of Premises which, in
turn, will facilitate refund of Security Deposit.

 

 

 

- 19 -

--------------------------------------------------------------------------------

 

EXHIBIT A

SITE PLAN

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED DECEMBER 4, 2014, BETWEEN

TCIT DALLAS INDUSTRIAL, INC.

and

INOGEN,

INC.

 

[g20150426175107763845.jpg]

- 20 -

--------------------------------------------------------------------------------

 

[g20150426175107810846.jpg]

 

 

 

- 21 -

--------------------------------------------------------------------------------

 

EXHIBIT B

PROJECT RULES AND REGULATIONS

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED DECEMBER 4, 2014, BETWEEN

TCIT DALLAS INDUSTRIAL, INC.

and

INOGEN, INC.

Rules and Regulations

1.

The sidewalk, entries, and driveways of the Project shall not be obstructed by
Tenant, or its agents, or used by them for any purpose other than ingress and
egress to and from the Premises.

2.

Tenant shall not place any objects, including antennas, outdoor furniture. etc.,
in the parking areas, landscaped areas or other areas outside of its Premises,
or on the roof of the Project.

3.

Except for seeing-eye dogs, no animals shall be allowed in the offices, halls,
or corridors in the Project.

4.

Tenant shall not disturb the occupants of the Project or adjoining buildings by
the use of any radio or musical instrument or by the making of loud or improper
noises.

5.

If Tenant desires telegraphic, telephonic or other electric connections in the
Premises, Landlord or its agent will direct the electrician as to where and how
the wires may be introduced; and, without such direction, no boring or cutting
of wires will be permitted. Any such installation or connection shall be made at
Tenant’s expense.

6.

Tenant shall not install or operate any steam or gas engine or boiler, or other
mechanical apparatus in the Premises, except as specifically approved in the
Lease. The use of oil, gas or inflammable liquids for heating, lighting or any
other purpose is expressly prohibited. Explosives or other articles deemed extra
hazardous shall not be brought into the Project.

7.

Parking any type of recreational vehicles is specifically prohibited on or about
the Project. Further, parking any type of trucks, trailers or other vehicles in
the Building is specifically prohibited. In the event that a vehicle is
disabled, it shall be removed within 48 hours. There shall be no “For Sale” or
other advertising signs on or about any parked vehicle. All vehicles shall be
parked in the designated parking areas in conformity with all signs and other
markings. All parking will be open parking, and no reserved parking, numbering
or lettering of individual spaces will be permitted except as specified by
Landlord or in the Lease.

8.

Tenant shall maintain the Premises free from rodents, insects and other pests.

9.

Landlord reserves the right to exclude or expel from the Project any person who,
in the judgment of Landlord, is intoxicated or under the influence of liquor or
drugs or who shall in any manner do any act in violation of the Rules and
Regulations of the Project.

10.

Tenant shall not cause any unnecessary labor by reason of Tenant’s carelessness
or indifference in the preservation of good order and cleanliness. Landlord
shall not be responsible to Tenant for any loss of property on the Premises,
however occurring, or for any damage done to the effects of Tenant by any
employee or other person.

11.

Tenant shall give Landlord prompt notice of any defects in the water, lawn
sprinkler, sewage, gas pipes, electrical lights and fixtures, heating apparatus,
or any other service equipment affecting the Premises.

12.

Tenant shall not permit storage outside the Premises, or dumping of waste or
refuse or permit any harmful materials to be placed in any drainage system or
sanitary system in or about the Premises.

13.

All moveable trash receptacles provided by the trash disposal firm for the
Premises must be kept in the trash enclosure areas, if any, provided for that
purpose.

14.

No auction, public or private, will be permitted on the Premises or the Project.

15.

No awnings shall be placed over the windows in the Premises except with the
prior written consent of Landlord.

16.

The Premises shall not be used for lodging, sleeping or cooking or for any
immoral or illegal purposes or for any purpose other than that specified in the
Lease. No gaming devices shall be operated in the Premises.

17.

Tenant shall ascertain from Landlord the maximum amount of electrical current
which can safely be used in the Premises, taking into account the capacity of
the electrical wiring in the Project and the Premises and the needs of other
tenants, and shall not use more than such safe capacity. Landlord’s consent to
the installation of electric equipment shall not relieve Tenant from the
obligation not to use more electricity than such safe capacity.

- 22 -

--------------------------------------------------------------------------------

 

18.

Tenant assumes full responsibility for protecting the Premises from theft,
robbery and pilferage.

19.

Tenant shall not install or operate on the Premises any machinery or mechanical
devices of a nature not directly related to Tenant’s ordinary use of the
Premises and shall keep all such machinery free of vibration, noise and air
waves which may be transmitted beyond the Premises.

20.

Tenant shall not permit smoking in the office areas of the Premises.

21.

No racking or storage shall occur within 12-inches of demising walls, office and
warehouse separation walls, exterior walls, and columns.

22.

No sign, placard, picture, advertisement, name or notice (collectively referred
to as “Signs”) shall be installed or displayed on any part of the outside of the
Building without the prior written consent of the Landlord which consent shall
be in Landlord’s sole discretion. All approved Signs shall be printed, painted,
affixed or inscribed at Tenant’s expense by a person or vendor approved by
Landlord and shall be removed by Tenant at Tenant’s expense upon vacating the
Premises. Landlord shall have the right to remove any Sign installed or
displayed in violation of this rule at Tenant’s expense and without notice.

23.

Tenant shall not permit any motor vehicles to be washed or mechanical work or
maintenance of motor vehicles to be performed on any portion of the Premises or
parking lot.

 

 

 

- 23 -

--------------------------------------------------------------------------------

 

EXHIBIT C

FORM OF COMMENCEMENT DATE CERTIFICATE

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED DECEMBER 4, 2014, BETWEEN

TCIT DALLAS INDUSTRIAL, INC.

and

INOGEN, INC.

COMMENCEMENT DATE CERTIFICATE

            , 201  

Notice Contact Name

Company Name

Notice Street Address

City, State Zip Code

RE: Lease dated Date between Customer & Owner for Premises Address

Dear Salutation Notice Contact Last Name:

Welcome to your new facility. We would like to confirm the terms of the above
referenced lease agreement:

 

Lease Commencement Date:

Date

Lease Expiration Date:

Date

Rental Commencement Date:

Date

We are pleased to welcome you as a customer and look forward to working with
you. Please indicate your agreement with the above changes to your lease by
signing and returning the enclosed copy of this letter to me. If I can be of
service, please do not hesitate to contact me.

 

Sincerely,

 

Property Manager Name

Title

 

Accepted by:

Accepted by

 

Date:

Date

 

By:

 

 

 

 

 

Printed:

 

 

 

 

 

Title:

 

 

 

 

 

 

 

- 24 -

--------------------------------------------------------------------------------

 

EXHIBIT D

WORK LETTER

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED DECEMBER 4, 2014, BETWEEN

TCIT DALLAS INDUSTRIAL, INC.

and

INOGEN, INC.

TENANT FINISH-WORK: WORK OF LIMITED SCOPE (NO PLANS)

(Landlord Performs the Work)

1. Acceptance of Premises. Except as set forth in this Exhibit, Tenant accepts
the Premises in their “AS-IS” condition on the date that this Lease is entered
into.

2. Space Plans.

(a) Preparation and Delivery. Within two business days after Tenant’s execution
of this Lease, Tenant shall meet with a design consultant selected by Landlord
(the “Architect”) to discuss the nature and extent of all improvements that
Tenant proposes to install in the Premises and, at such meeting, provide the
Architect with all necessary data and information needed by the Architect to
prepare initial space plans therefor as required by this paragraph. On or before
the tenth day following the date of this Lease, Landlord shall deliver to Tenant
a space plan prepared by the Architect depicting improvements to be installed in
the Premises (the “Space Plans”).

(b) Approval Process. Tenant shall notify Landlord whether it approves of the
submitted Space Plans within three business days after Landlord’s submission
thereof. If Tenant disapproves of such Space Plans, then Tenant shall notify
Landlord thereof specifying in reasonable detail the reasons for such
disapproval, in which case Landlord shall, within three business days after such
notice, revise such Space Plans in accordance with Tenant’s objections and
submit to Tenant for its review and approval. Tenant shall notify Landlord in
writing whether it approves of the resubmitted Space Plans within one business
day after its receipt thereof. This process shall be repeated until the Space
Plans have been finally approved by Tenant and Landlord. If Tenant fails to
notify Landlord that it disapproves of the initial Space Plans within three
business days (or, in the case of resubmitted Space Plans, within one business
day) after the submission thereof, then Tenant shall be deemed to have approved
the Space Plans in question.

3. Working Drawings.

(a) Preparation and Delivery. On or before the date which is 15 days following
the date on which the Space Plans are approved (or deemed approved) by Tenant
and Landlord, Landlord shall cause to be prepared final working drawings of all
improvements to be installed in the Premises and deliver the same to Tenant for
its review and approval (which approval shall not be unreasonably withheld,
delayed or conditioned).

(b) Approval Process. Tenant shall notify Landlord whether it approves of the
submitted working drawings within three business days after Landlord’s
submission thereof. If Tenant disapproves of such working drawings, then Tenant
shall notify Landlord thereof specifying in reasonable detail the reasons for
such disapproval, in which case Landlord shall, within five business days after
such notice, revise such working drawings in accordance with Tenant’s objections
and submit the revised working drawings to Tenant for its review and approval.
Tenant shall notify Landlord in writing whether it approves of the resubmitted
working drawings within one business day after its receipt thereof. This process
shall be repeated until the working drawings have been finally approved by
Landlord and Tenant. If Tenant fails to notify Landlord that it disapproves of
the initial working drawings within three business days (or, in the case of
resubmitted working drawings, within one business day) after the submission
thereof, then Tenant shall be deemed to have approved the working drawings in
question.

(c) Landlord’s Approval; Performance of Work. If any of Tenant’s proposed
construction work will affect the Building’s structure or the Building’s
systems, then the working drawings pertaining thereto must be approved by the
Building’s engineer of record. Landlord’s approval of such working drawings
shall not be unreasonably withheld, provided that (i) they comply with all laws,
(ii) the improvements depicted thereon do not adversely affect (in the
reasonable discretion of Landlord) the Building’s structure or the Building’s
systems (including the Building’s restrooms or mechanical rooms), the exterior
appearance of the Building, or the appearance of the Building’s common areas,
(iii) such working drawings are sufficiently detailed to allow construction of
the improvements in a good and workmanlike manner, and (iv) the improvements
depicted thereon conform to the rules and regulations promulgated from time to
time by Landlord for the construction of tenant improvements (a copy of which
has been delivered to

- 25 -

--------------------------------------------------------------------------------

 

Tenant). As used herein, “Working Drawings” means the final working drawings
approved by Landlord, as amended from time to time by any approved changes
thereto, and “Work” means all improvements to be constructed in accordance with
and as indicated on the Working Drawings, together with any work required by
governmental authorities to be made to other areas of the Building as a result
of the improvements indicated by the Working Drawings. In addition, the Work
must include all work required to demise the Premises and split the utilities
serving the Premises from the adjacent space in the Building. Landlord’s
approval of the Working Drawings shall not be a representation or warranty of
Landlord that such drawings are adequate for any use or comply with any Law, but
shall merely be the consent of Landlord thereto. Tenant shall, at Landlord’s
request, sign the Working Drawings to evidence its review and approval thereof.
After the Working Drawings have been approved, Landlord shall cause the Work to
be performed in substantial accordance with the Working Drawings.

4. Bidding of Work. Prior to commencing the Work, Landlord shall competitively
bid the Work to three contractors approved by Landlord. If the estimated Total
Construction Costs are expected to exceed the Construction Allowance, Tenant
shall be allowed to review the submitted bids from such contractors to value
engineer any of Tenant’s requested alterations. In such case, Tenant shall
notify Landlord of any items in the Working Drawings that Tenant desires to
change within two business days after Landlord’s submission thereof to Tenant.
if Tenant fails to notify Landlord of its election within such two business day
period, Tenant shall be deemed to have approved the bids. Within five business
days following Landlord’s submission of the initial construction bids to Tenant
under the foregoing provisions (if applicable), Tenant shall have completed all
of the following items: (a) finalized with Landlord’s representative and the
proposed contractor, the pricing of any requested revisions to the bids for the
Work, and (b) approved in writing any overage in the Total Construction Costs in
excess of the Construction Allowance.

5. Change Orders. Tenant may initiate changes in the Work. Each such change must
receive the prior written approval of Landlord, such approval not to be
unreasonably withheld or delayed; however, if such requested change would
adversely affect (in the reasonable discretion of Landlord) (a) the Building’s
structure or the Building’s systems (including the Building’s restrooms or
mechanical rooms), (b) the exterior appearance of the Building, or (c) the
appearance of the Building’s common areas, Landlord may withhold its consent in
its sole and absolute discretion. Landlord shall, upon completion of the Work,
cause to be prepared an accurate architectural “as-built” plan of the Work as
constructed, which plan shall be incorporated into this Exhibit by this
reference for all purposes. If Tenant requests any changes to the Work described
in the Space Plans or the Working Drawings, then such increased costs and any
additional design costs incurred in connection therewith as the result of any
such change shall be added to the Total Construction Costs.

6. Definitions. As used herein “Substantial Completion,” “Substantially
Completed” and any derivations thereof mean the Work in the Premises is
substantially completed (as reasonably determined by Landlord) in substantial
accordance with the Working Drawings. Substantial Completion shall have occurred
even though minor details of construction, decoration, landscaping and
mechanical adjustments remain to be completed by Landlord.

7. Walk-Through; Punchlist. When Landlord considers the Work in the Premises to
be Substantially Completed, Landlord will notify Tenant and, within three
business days thereafter, Landlord’s representative and Tenant’s representative
shall conduct a walk-through of the Premises and identify any necessary touch-up
work, repairs and minor completion items that are necessary for final completion
of the Work. Neither Landlord’s representative nor Tenant’s representative shall
unreasonably withhold his or her agreement on punchlist items. Landlord shall
use reasonable efforts to cause the contractor performing the Work to complete
all punchlist items within 30 days after agreement thereon; however, Landlord
shall not be obligated to engage overtime labor in order to complete such items.

8. Excess Costs. The entire cost of performing the Work (including design of and
space planning for the Work and preparation of the Working Drawings and the
final “as-built” plan of the Work, costs of construction labor and materials,
electrical usage during construction, additional janitorial services, general
tenant signage, related taxes and insurance costs, licenses, permits,
certifications, surveys and other approvals required by law, and the
construction supervision fee referenced in Section 10 of this Exhibit, all of
which costs are herein collectively called the “Total Construction Costs”) in
excess of the Construction Allowance (hereinafter defined) shall be paid by
Tenant. Upon approval of the Working Drawings and selection of a contractor,
Tenant shall promptly (a) execute a work order agreement prepared by Landlord
which identifies such drawings and itemizes the Total Construction Costs and
sets forth the Construction Allowance, and (b) pay to Landlord 50% of the amount
by which Total Construction Costs exceed the Construction Allowance. Upon
Substantial Completion of the Work and before Tenant occupies the Premises to
conduct business therein, Tenant shall pay to Landlord an amount equal to the
Total Construction Costs (as adjusted for any approved changes to the Work),
less (1) the amount of the advance payment already made by Tenant, and (2) the
amount of the Construction Allowance. In the event of default of payment of such
excess costs, Landlord (in addition to all other remedies) shall have the same
rights as for an Event of Default under this Lease.

- 26 -

--------------------------------------------------------------------------------

 

9. Construction Allowance. Landlord shall provide to Tenant a construction
allowance not to exceed $71,670.00 (the “Construction Allowance”) to be applied
toward the Total Construction Costs, as adjusted for any changes to the Work.
The Construction Allowance shall not be disbursed to Tenant in cash, but shall
be applied by Landlord to the payment of the Total Construction Costs, if, as,
and when the cost of the Work is actually incurred and paid by Landlord. The
Construction Allowance must be used (that is, the Work must be fully complete
and the Construction Allowance disbursed) within nine months following the
Commencement Date or shall be deemed forfeited with no further obligation by
Landlord with respect thereto, time being of the essence with respect thereto.

10. Construction Management. Landlord or its affiliate or agent shall supervise
the Work, make disbursements required to be made to the contractor, and act as a
liaison between the contractor and Tenant and coordinate the relationship
between the Work, the Building and the Building’s systems. In consideration for
Landlord’s construction supervision services, Tenant shall pay to Landlord a
construction supervision fee equal to five percent of the Total Construction
Costs.

11. Landlord’s Work. Landlord, at its sole cost and expense, will perform the
following work in the Premises (such work will not be funded by the Construction
Allowance):

(a) Deliver the HVAC, mechanical, electrical, and plumbing systems serving the
Premises in good working order;

(b) Perform the repairs for RTU 1, RTU 2, RTU 3, RTU 4, RTU 5, and RTU 6
described on the HVAC report attached as Schedule 1 to this Exhibit (the “Suite
1225 Report”);

(c) Replace Split System 1 and Split System 2 described on the Suite 1225 Report
with units sufficient to air condition the warehouse portion of the Premises,
using Building-standard materials; provided, any electrical costs incurred by
Landlord in connection with the removal of the existing units and installation
of the new units will be included as part of the Work and deducted from the
Construction Allowance; and

(d) Perform the repairs for RTU 1, RTU 2, RTU 3, RTU 4, RTU 5, RTU 6, RTU 7, RTU
8, and RTU 9 described on the HVAC report attached as Schedule 2 to this
Exhibit.

 

 

 

- 27 -

--------------------------------------------------------------------------------

 

Schedule I

[g20150426175109513847.jpg]

August 25, 2014

Ms. Alesia Wiginton

Holt Lunsford Commercial

5055 Keller Springs Rd. Suite 300

Addison, TX 75001

Dear Alesia,

What follows is a summary of our HVAC inspection at 1225 Commerce Drive,
Richardson, There are six (6) rooftop HVAC systems serving the space. Our
inspection includes a comprehensive heating and cooling running inspection; we
test / check controls, compressors, motors, coils, gas heat exchangers and/or
electric heat to accurately identify equipment condition

 

RTU 1

CARRIER

MN:

48TFE004-A-511

3 TON

$425.00

Front East

 

SN:

3207G30213

 

 

AMBIENT TEMP

RETURN TEMP

SUPPLY TEMP

SUCT PRESS

DISCH PRESS

MFG DATE

950

700

520

75#

275#

2007

·

Replace filters (2) 16x25x2

·

Replace belt (1) A36

·

Condensate line is draining on roof

·

Clean evaporator coil

·

Clean drain pan

·

Clean condenser coil and comb light hall damage

 

RTU 2

CARRIER

MN:

48TFE004-A-511

3 TON

$275.00

Warehouse

 

SN:

3807G20199

 

 

AMBIENT TEMP

RETURN TEMP

SUPPLY TEMP

SUCT PRESS

DISCH PRESS

MFG DATE

950

740

540

77#

290#

2007

·

Replace filters(2) 16x25x2

·

Replace belt (1) A36

·

Condensate line is draining on roof

·

Clean blower wheel

·

Clean evaporator coil

·

Clean drain pan

·

Clean condenser coil

 

RTU 3

CARRIER

MN:

48TFD006-A-511

5 TON

$275.00

Warehouse

 

SN:

2007G10250

 

 

AMBIENT TEMP

RETURN TEMP

SUPPLY TEMP

SUCT PRESS

DISCH PRESS

MFG DATE

950

730

530

75#

276#

2007

·

Replace filters (2) 16x25x2

·

Replace belt (1) A42

- 28 -

--------------------------------------------------------------------------------

 

·

Condensate line is draining on roof

·

Clean blower wheel

·

Clean evaporator coil

·

Clean drain pan

·

Clean condenser coil

 

3235 Halifax Street

Dallas, Texas 75247

972.893.3400

817.457.3400

Fax 972.620.1065

Licence #ACLA016190€

1225 Commerce Drive, Richardson

 

RTU 4

CARRIER

MN:

48TFE004-A-51l

3 TON

$425.00

Front Entry

 

SN:

3207G30211

 

 

AMBIENT TEMP

RETURN TEMP

SUPPLY TEMP

SUCT PRESS

DISCH PRESS

MFG DATE

950

730

530

70#

270#

2007

·

Replace filters (2) 16x25x2

·

Replace belt (1)A36

·

Condensate line is draining on roof

·

Clean evaporator coil

·

Clean drain pan

·

Clean condenser coil and comb light hail damage

 

RTU 5

CARRIER

MN:

48TED006-A-51l

5 TON

$883.00

Front West

 

SN:

3807G40264

 

 

AMBIENT TEMP

RETURN TEMP

SUPPLY TEMP

SUCT PRESS

DISCH PRESS

MFG DATE

950

700

500

75#

275#

2007

·

Run new thermostat wire from unit —broken.

·

Replace filters (2) 16x25x2

·

Replace belt (1) A46

·

Condensate line is draining on roof

·

Clean blower wheel

·

Clean evaporator coil

·

Clean drain pan

·

Clean condenser coil

 

RTU 6

CARRIER

MN:

48TFD006-A-51l

15 TON

$531.00

Break & Bath Rm.

 

SN:

3807G40263

 

 

AMBIENT TEMP

RETURN TEMP

SUPPLY TEMP

SUCT PRESS

DISCH PRESS

MFG DATE

950

700

500

76#

275#

2007

·

Thermostat above ceiling; Mount on office wall next to double doors

·

Replace filters (2) 16x25x2

·

Replace belt (1) A42

- 29 -

--------------------------------------------------------------------------------

 

·

Condensate line is draining on roof

·

Clean blower wheel

·

Clean evaporator coil

·

Clean drain pan

·

Clean condenser coil

1225 Commerce Drive, Richardson

Additionally, there are two (2) 50 ton split systems that are not currently in
use. We performed an inspection in August of 2007 and the results at that time
were as follows:

 

SPLIT SYSTEM 1

 

 

50 TON

 

 

$4,956.00

TRANE

CU

MN:

RAUBC506RE03B

SN:

J87K60090

 

TRANE

AHU

MN:

CCDB31BB0G

SN:

K87M36786

 

AMBIENT TEMP

RETURN TEMP

SUPPLY TEMP

SUCT PRESS

DISCH PRESS

MPG DATE

940

760

580

68#

275#

1987

·

Disconnect to AHU is broken, Replace, 100 amp, 240v, non-fused.

·

Circuit #2 has been, disabled and has not been used during last tenants lease.
Compressor runs, however there is evidence of a refrigerant leak at the liquid
line service valve. Recover refrigerant, repair, replace drier, evacuate,
recharge and check operation. Due to size of unit and uncertainty about required
quantity, refrigerant R-22 shall be Invoiced extra needed.

·

Circuit 1 low on charge. Recover refrigerant, locate leak, repair, replace
drier, evacuate, recharge and check operation

·

Circuit 1 hot gas bypass valve120V coil shorted and needs to be replaced.

·

Filters, are OK, above price includes replacement. (7) 16x20x2, (7) 16x25x2

·

Condenser and evaporator coils are ok, above price includes cleaning

·

Refrigerant not included

 

SPLIT SYSTEM 2

 

 

50 TON

 

 

$3,631.00

TRANE

CU

MN:

RAUBC506BF03B

SN:

J87K60089

 

TRANE

AHU

MN:

CCDB31BB0G

SN:

K87M3687

 

AMBIENT TEMP

RETURN TEMP

SUPPLY TEMP

SUCT PRESS

DISCH PRESS

MPG DATE

950

750

520

53#

54#

260#

300#

1987

·

Both circuits are low on charge. Recover refrigerant, locate leak, repair,
replace drier, evacuate recharge and check operation

·

Replace burned compressor contactors 1 & 2

·

Filters are OK, above price includes replacement. (7) 16x25x2, (7) 16x25x2

·

Condenser and evaporator coils are ok, above price includes cleaning

·

Refrigerant not included

Alesia, all prices are plus tax. Thank-you for being a Mechanical Solutions
customer.

 

 

 

Best Regards

 

 

 

/s/ Paul Robinson

 

 

Paul Robinson

 

 

 

- 30 -

--------------------------------------------------------------------------------

 

Schedule 2

[g20150426175123529848.jpg]

February 20, 2014

Ms. Alesla. Wiginton

Holt Lunsford Commercial

5055 Keller Springs Rd. Suite 300

Addison, TX 75001

Dear Alesia,

What follows is a summary of our HVAC inspection at 1249.Commerce Dr,
Richardson. There are nine (9) rooftop HVAC systems serving the space. Our
Inspection includes a comprehensive heating and cooling running inspection; we
test / check controls, compressors, motors, coils, gas heat exchangers and/or
electric heat to accurately identify equipment condition

 

RTU 1

CARRIER

MN:

48TMD008-A-501

7.5 TON

$621.00

Back Right

 

SN:

0507G11811

 

 

AMBIENT TEMP

RETURN TEMP

SUPPLY TEMP

SUCT PRESS

DISCH PRESS

MFG DATE

670

700

500

57#

60#

175#

160#

2007

·

Circuit 1: Replace burned compressor contactor

·

Replace filters. (4) 16x20x2

·

Replace belt (1) A48

·

Condensate lines are draining on roof

·

Clean blower wheel

·

Clean evaporator coil

·

Clean condenser coil and comb heavy hail damage

 

RTU 2

CARRIER

MN:

48TMD008-A-501

7.5 TON

$675.00

Center Right

 

SN:

1407G40655

 

 

AMBIENT TEMP

RETURN TEMP

SUPPLY TEMP

SUCT PRESS

DISCH PRESS

MFG DATE

670

700

470

50#

60#

155#

170#

2007

·

Replace both burned compressor contactor

·

Replace filters. (4) 16x20x2

·

Replace belt (1) A48

·

Condensate lines are draining on roof

·

Clean condenser coil and comb heavy hail damage

·

Evaporator coil is ok, price quoted includes cleaning

 

RTU 3

CARRIER

MN:

48TFD006-A-511

5 TON

$573.00

Right Front

 

SN:

2007G10247

 

 

AMBIENT TEMP

RETURN TEMP

SUPPLY TEMP

SUCT PRESS

DISCH PRESS

MFG DATE

690

640

440

60#

190#

2007

·

Circuit 1: Replace burned compressor contactor

- 31 -

--------------------------------------------------------------------------------

 

·

Replace filters,(2) 16x25x2

·

Replace belt,(1) A42

·

Clean blower wheel

·

Condensate lines are draining on roof

·

Clean condenser coil and comb heavy hail damage

·

Evaporator coil is ok, price quoted includes cleaning

 

3235 Halifax Street

Dallas, Texas 75247

972.893.3400

817.457.3400

Fax 972,620.1065

Licence #TACLA016190€

1249 Commerce Dr. Richardson

 

RTU 4

CARRIER

MN:

48TFE004-A-511

3 TON

$465.00

Center

 

SN:

3807G20199

 

 

AMBIENT TEMP

RETURN TEMP

SUPPLY TEMP

SUCT PRESS

DISCH PRESS

MFG DATE

690

710

500

65#

180#

2007

·

Replace filters. (2) 16x25x2

·

Replace belt (1) A36

·

Condensate lines are draining roof

·

Clean blower wheel

·

Clean condenser coil and comb heavy hail damage

·

Evaporator coil is ok, price quoted includes cleaning

 

RTU 5

CARRIER

MN:

48TFE004-A-511

3 TON

$465.00

Center Front

 

SN:

3207G30213

 

 

AMBIENT TEMP

RETURN TEMP

SUPPLY TEMP

SUCT PRESS

DISCH PRESS

MFG DATE

670

700

500

57#

175#

2007

·

Replace filters. (2) 16x25x2

·

Replace belt (1) A36

·

Condensate lines are draining on roof

·

Clean condenser coil and comb heavy hail damage

·

Evaporator coil is ok, price quoted includes cleaning

 

RTU 6

CARRIER

MN:

48TFD006-A-511

5 TON

$573.00

Left Center

 

SN:

2007G10250

 

 

AMBIENT TEMP

RETURN TEMP

SUPPLY TEMP

SUCT PRESS

DISCH PRESS

MFG DATE

670

700

500

60#

175#

2007

·

Replace burned compressor contactor

·

Replace filters. (2) 16x25x2

·

Replace belt (1) A42

·

Condensate lines are draining on roof

- 32 -

--------------------------------------------------------------------------------

 

·

Clean condenser coil and comb heavy hail damage

·

Evaporator coil is ok, price quoted includes cleaning

 

RTU 7

CARRIER

MN:

48TFE004-A-511

3 TON

$573.00

Left Front

 

SN:

3207G30211

 

 

AMBIENT TEMP

RETURN TEMP

SUPPLY TEMP

SUCT PRESS

DISCH PRESS

MFG DATE

670

720

500

57#

175#

2007

·

Replace burned compressor contactor

·

Replace filters. (2) 16x25x2

·

Replace belt (l) A36

·

Condensate lines are draining on roof

·

Clean condenser coil and comb heavy hail damage

·

Evaporator coil is ok, price quoted includes cleaning

 

RTU 8

CARRIER

MN:

48TFD006-A-51l

5 TON

$573.00

Left Center

 

SN:

3807G40263

 

 

AMBIENT TEMP

RETURN TEMP

SUPPLY TEMP

SUCT PRESS

DISCH PRESS

MFG DATE

660

640

430

60#

175#

2007

·

Replace burned compressor contactor

·

Replace filters. (2) 16x25x2

·

Replace belt (1) A42

·

Condensate lines are draining on roof

·

Clean blower wheel

·

Clean condenser coil and comb heavy hail damage

·

Evaporator coil is ok, price quoted includes cleaning

1249 Commerce Dr. Richardson

 

RTU 9

CARRIER

MN:

48TFD006-A-511

5 TON

$573.00

 

 

SN:

3807G40264

 

 

AMBIENT TEMP

RETURN TEMP

SUPPLY TEMP

SUCT PRESS

DISCH PRESS

MFG DATE

660

700

500

65#

175#

2007

·

Replace burned compressor contactor

·

Replace filters. (2) 16x25x2

·

Replace belt (1) A42

·

Condensate lines arc draining on roof

·

Clean blower wheel

·

Clean condenser coil and comb heavy hail damage

·

Evaporator coil is ok, price quoted includes cleaning

Alesia, all prices are plus tax. Thank-you for being a Mechanical Solutions
Customer.

 

 

Best Regards

 

 

/s/ Paul Robinson

 

Paul Robinson

 

 

 

- 33 -

--------------------------------------------------------------------------------

 

EXHIBIT E

RIGHT OF FIRST OFFER

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED DECEMBER 4, 2014, BETWEEN

TCIT DALLAS INDUSTRIAL, INC.

and

INOGEN, INC.

RIGHT OF FIRST OFFER

Subject to then-existing renewal or expansion options of other tenants, and
provided no Event of Default then exists, Landlord shall, prior to offering the
same to any party (other than the then-current tenant therein), first offer to
lease to Tenant the space designated on Schedule 1 to this Exhibit (the “Offer
Space”) in an “AS-IS” condition; such offer shall be in writing and specify the
lease terms for the Offer Space, including the rent to be paid for the Offer
Space and the date on which the Offer Space shall be included in the Premises
(the “Offer Notice”). Tenant shall notify Landlord in writing whether Tenant
elects to lease the entire Offer Space on the terms set forth in the Offer
Notice, within ten days after Landlord delivers to Tenant the Offer Notice. If
Tenant timely elects to lease the Offer Space, then Landlord and Tenant shall
execute an amendment to this Lease, effective as of the date the Offer Space is
to be included in the Premises, on the terms set forth in the Offer Notice and,
to the extent not inconsistent with the Offer Notice terms, the terms of this
Lease; however, Tenant shall accept the Offer Space in an “AS-IS” condition and
Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, and the like) or other tenant inducements except as
specifically provided in the Offer Notice. Notwithstanding the foregoing, if
prior to Landlord’s delivery to Tenant of the Offer Notice, Landlord has
received an offer to lease all or part of the Offer Space from a third party (a
“Third Party Offer”) and such Third Party Offer includes space in excess of the
Offer Space, Tenant must exercise its rights hereunder, if at all, as to all of
the space contained in the Third Party Offer.

If Tenant fails or is unable to timely exercise its right hereunder, then such
right shall lapse, time being of the essence with respect to exercise thereof
(it being understood that Tenant’s right hereunder is a one-time right only),
and Landlord may lease all or a portion of the Offer Space to third parties on
such terms as Landlord may elect. Tenant may not exercise its rights under this
Exhibit if an Event of Default exists or Tenant is not then occupying the entire
Premises. For purposes hereof, if an Offer Notice is delivered for less than all
of the Offer Space but such notice provides for an expansion, right of first
refusal, or other preferential right to lease some of the remaining portion of
the Offer Space, then such remaining portion of the Offer Space shall thereafter
be excluded from the provisions of this Exhibit.

Tenant’s rights under this Exhibit shall terminate if (a) this Lease or Tenant’s
right to possession of the Premises is terminated, (b) Tenant assigns any of its
interest in this Lease or sublets any portion of the Premises, or (c) less than
two (2) full calendar years remain in the initial Lease Term of this Lease.

 

 

 

- 34 -

--------------------------------------------------------------------------------

 

Schedule I

 

[g20150426175131420849.jpg]

 

 

 

- 35 -

--------------------------------------------------------------------------------

 

EXHIBIT F

RENEWAL OPTION

ATTACHED TO AND A PART OF THE LEASE AGREEMENT

DATED DECEMBER 4, 2014, BETWEEN

TCIT DALLAS INDUSTRIAL, INC.

and

INOGEN, INC.

RENEWAL OPTION

Provided no Event of Default exists and Tenant is occupying the entire Premises
at the time of such election, Tenant may renew this Lease for one additional
period of five (5) years, by delivering written notice of the exercise thereof
to Landlord not earlier than nine (9) months nor later than six (6) months
before the expiration of the Lease Term. The Base Rent payable for each month
during such extended Lease Term shall be the prevailing rental rate (the
“Prevailing Rental Rate”), at the commencement of such extended Lease Term, for
renewals of space in the Building of equivalent quality, size, utility and
location, with the length of the extended Lease Term and the credit standing of
Tenant to be taken into account, Within 30 days after receipt of Tenant’s notice
to renew, Landlord shall deliver to Tenant written notice of the Prevailing
Rental Rate and shall advise Tenant of the required adjustment to Base Rent, if
any, and the other terms and conditions offered. Tenant shall, within ten days
after receipt of Landlord’s notice, notify Landlord in writingn whether Tenant
accepts or rejects Landlord’s determination of the Prevailing Rental Rate. If
Tenant timely notifies Landlord that Tenant accepts Landlord’s determination of
the Prevailing Rental Rate, then, on or before the commencement date of the
extended Lease Term, Landlord and Tenant shall execute an amendment to this
Lease extending the Lease Term on the same terms provided in this Lease, except
as follows:

(a)Base Rent shall be adjusted to the Prevailing Rental Rate:

(b)Tenant shall have no further renewal option unless expressly granted by
Landlord in writing; and

(c)Landlord shall lease to Tenant the Premises in their then-current condition,
and Landlord shall not provide to Tenant any allowances (e.g., moving allowance,
construction allowance, and the like) or other tenant inducements.

If Tenant rejects Landlord’s determination of the Prevailing Rental Rate, or
fails to timely notify Landlord in writing that Tenant accepts or rejects
Landlord’s determination of the Prevailing Rental Rate, time being of the
essence with respect thereto, Tenant’s rights under this Exhibit shall terminate
and Tenant shall have no right to renew this Lease.

Tenant’s rights under this Exhibit shall terminate if (1) this letter or
Tenant’s right to possession of the Premises is terminated, (2) Tenant assigns
any of its interest in this Lease or sublets any portion of the Premises, or (3)
Tenant fails to timely exercise its option under this Exhibit, time being of the
essence with respect to Tenant’s exercise thereof.

- 36 -